Exhibit 10.1
Loan Number: 1002242
EXECUTION COPY



--------------------------------------------------------------------------------



FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 31, 2018
by and among
CHESAPEAKE LODGING, L.P.,
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6,
as Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

and
DEUTSCHE BANK SECURITIES INC.,
PNC BANK, NATIONAL ASSOCIATION and
REGIONS BANK
as Documentation Agents



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
PNC CAPITAL MARKETS LLC and
REGIONS CAPITAL MARKETS, as
JOINT LEAD ARRANGERS

and
WELLS FARGO SECURITIES, LLC and
JPMORGAN CHASE BANK, N.A., as
JOINT BOOK RUNNERS



--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I. Definitions
2

Section 1.1. Definitions.
2

Section 1.2. GAAP; General References; Pacific Time.
40

ARTICLE II. Credit Facility
41

Section 2.1. Loans.
41

Section 2.2. Requests for Loans.
41

Section 2.3. Funding of Loans.
42

Section 2.4. Letters of Credit.
42

Section 2.5. Assumptions Regarding Funding by Lenders.
48

Section 2.6. Amendment and Restatement of Fourth Amended Credit Agreement;
Release of Liens
49

Section 2.7. Rates and Payment of Interest on Loans.
49

Section 2.8. Number of Interest Periods.
50

Section 2.9. Repayment of Loans.
50

Section 2.10. Prepayments.
50

Section 2.11. Late Charges.
51

Section 2.12. Continuation.
51

Section 2.13. Conversion.
51

Section 2.14. Notes.
52

Section 2.15. Voluntary Reductions of the Commitment.
53

Section 2.16. Extension of Maturity Date.
53

Section 2.17. Amount Limitations.
54

Section 2.18. Funds Transfer Disbursements.
54

Section 2.19. Increase in Commitments.
54

Section 2.20. Expiration Date of Letters of Credit Past Commitment Termination.
56

ARTICLE III. Payments, Fees and Other General Provisions
56

Section 3.1. Payments.
56

Section 3.2. Pro Rata Treatment.
57

Section 3.3. Sharing of Payments, Etc.
57

Section 3.4. Several Obligations.
58

Section 3.5. Fees.
58

Section 3.6. Computations.
60

Section 3.7. Usury.
60

Section 3.8. Statements of Account.
60

Section 3.9. Defaulting Lenders.
60

Section 3.10. Taxes; Foreign Lenders.
64

Section 3.11. Lender Failure to Make Payment.
69

ARTICLE IV. Borrowing Base Properties; Subsidiary Guarantors
69

Section 4.1. Eligibility of Properties.
69




--------------------------------------------------------------------------------




Section 4.2. Subsidiary Guarantors.
71

Section 4.3. Frequency of Calculations of Unencumbered Borrowing Base Asset
Value.
72

ARTICLE V. Yield Protection, Etc.
72

Section 5.1. Additional Costs; Capital Adequacy.
72

Section 5.2. Suspension of LIBOR Loans.
74

Section 5.3. Illegality.
76

Section 5.4. Compensation.
76

Section 5.5. Treatment of Affected Loans.
77

Section 5.6. Affected Lenders.
77

Section 5.7. Change of Lending Office.
78

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.
78

ARTICLE VI. Conditions Precedent
79

Section 6.1. Initial Conditions Precedent.
79

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.
80

Section 6.3. Conditions as Covenants.
81

ARTICLE VII. Representations and Warranties
81

Section 7.1. Representations and Warranties.
81

Section 7.2. Survival of Representations and Warranties, Etc.
87

ARTICLE VIII. Affirmative Covenants
88

Section 8.1. Preservation of Existence and Similar Matters.
88

Section 8.2. Compliance with Applicable Law.
88

Section 8.3. Maintenance of Property.
89

Section 8.4. Conduct of Business.
89

Section 8.5. Insurance.
89

Section 8.6. Payment of Taxes and Claims.
90

Section 8.7. Books and Records; Inspections.
90

Section 8.8. Use of Proceeds.
91

Section 8.9. Environmental Matters.
91

Section 8.10. Further Assurances.
92

Section 8.11. Intentionally Omitted.
92

Section 8.12. REIT Status.
92

Section 8.13. Exchange Listing.
92

Section 8.14. Operation of Borrowing Base Property.
92

Section 8.15. Completion of Renovations.
93

Section 8.16. Mechanics’ Liens.
93

Section 8.17. Proceedings.
94

Section 8.18. Correction of Defects.
94

Section 8.19. Personal Property.
94

Section 8.20. Approved Ground Leases.
94




--------------------------------------------------------------------------------




ARTICLE IX. Information
95

Section 9.1. Quarterly Financial Statements.
95

Section 9.2. Year End Statements.
95

Section 9.3. Compliance Certificate.
95

Section 9.4. Other Information.
96

Section 9.5. Electronic Delivery of Certain Information.
99

Section 9.6. Public/Private Information.
100

Section 9.7. USA Patriot Act Notice; Compliance.
101

ARTICLE X. Negative Covenants
101

Section 10.1. Financial Covenants.
101

Section 10.2. Negative Pledge.
104

Section 10.3. Restrictions on Intercompany Transfers.
104

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
104

Section 10.5. Plans.
105

Section 10.6. Fiscal Year.
106

Section 10.7. Modifications of Organizational Documents.
106

Section 10.8. Material Contracts.
106

Section 10.9. Indebtedness.
106

Section 10.10. Transactions with Affiliates.
107

Section 10.11. Environmental Matters.
108

Section 10.12. Derivatives Contracts.
108

ARTICLE XI. Default
108

Section 11.1. Events of Default.
108

Section 11.2. Remedies Upon Event of Default.
112

Section 11.3. Reserved.
113

Section 11.4. Marshaling; Payments Set Aside.
113

Section 11.5. Allocation of Proceeds.
114

Section 11.6. Letter of Credit Collateral Account.
115

Section 11.7. Rescission of Acceleration by Requisite Lenders.
116

Section 11.8. Performance by Administrative Agent.
116

Section 11.9. Rights Cumulative.
116

ARTICLE XII. The Administrative Agent
117

Section 12.1. Appointment and Authorization.
117

Section 12.2. Wells Fargo as Lender.
118

Section 12.3. [Reserved].
119

Section 12.4. [Reserved].
119

Section 12.5. Approvals of Lenders.
119

Section 12.6. Notice of Events of Default.
119

Section 12.7. Administrative Agent’s Reliance.
120

Section 12.8. Indemnification of Administrative Agent.
121




--------------------------------------------------------------------------------




Section 12.9. Lender Credit Decision, Etc.
121

Section 12.10. Successor Administrative Agent.
122

Section 12.11. Syndication Agent.
123

Section 12.12. Documentation Agents.
124

Section 12.13. Specified Derivatives Contracts.
124

Section 12.14. Additional ERISA Matters.
124

ARTICLE XIII. Miscellaneous
126

Section 13.1. Notices.
126

Section 13.2. Expenses.
129

Section 13.3. [Reserved].
130

Section 13.4. Setoff.
130

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.
130

Section 13.6. Successors and Assigns.
132

Section 13.7. Amendments and Waivers.
136

Section 13.8. Nonliability of Administrative Agent and Lenders.
139

Section 13.9. Confidentiality.
139

Section 13.10. Indemnification.
140

Section 13.11. Termination; Survival.
141

Section 13.12. Severability of Provisions.
141

Section 13.13. GOVERNING LAW.
142

Section 13.14. Counterparts.
142

Section 13.15. Obligations with Respect to Loan Parties.
142

Section 13.16. No Advisory or Fiduciary Relationship.
142

Section 13.17. Limitation of Liability.
143

Section 13.18. Entire Agreement.
143

Section 13.19. Construction.
143

Section 13.20. Headings.
143

Section 13.21. Joinder by Parent Guarantor.
143

Section 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    144





--------------------------------------------------------------------------------




SCHEDULE I    Commitments
SCHEDULE II    Initial Borrowing Base Properties
SCHEDULE 4.1    Initial Operating Property Values
SCHEDULE 7.1(b)    Ownership Structure
SCHEDULE 7.1(f)    Properties
SCHEDULE 7.1(g)    Indebtedness and Guaranties
SCHEDULE 7.1(h)    Material Contracts
SCHEDULE 7.1(i)    Litigation
SCHEDULE 7.1(s)    Affiliate Transactions
EXHIBIT A    Form of Assignment and Assumption Agreement
EXHIBIT B    Reserved
EXHIBIT C    Form of Note
EXHIBIT D    Form of Notice of Borrowing
EXHIBIT E    Form of Notice of Continuation
EXHIBIT F    Form of Notice of Conversion
EXHIBIT G    Form of Disbursement Instruction Agreement
EXHIBIT H    Reserved
EXHIBIT I    Form of Compliance Certificate
EXHIBITS J-1-J-4    Forms of U.S. Tax Compliance Certificates





--------------------------------------------------------------------------------





THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 31, 2018 by and among CHESAPEAKE LODGING, L.P., a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 13.6 (the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Administrative Agent”) and joined in by CHESAPEAKE LODGING
TRUST, a Maryland real estate investment trust, for the purposes set forth in
Section 13.21.
WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated July 30, 2010 (as amended by
letter agreement dated December 27, 2010, the “Original Credit Agreement”)
providing for a $115,000,000 revolving credit facility; and
WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement dated January
21, 2011 (the “First Amended Credit Agreement”) amending and restating the
Original Credit Agreement and providing for (among other things) an increase in
the maximum amount of the revolving credit facility to $150,000,000; and
WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent
entered into that certain Second Amended and Restated Credit Agreement dated
October 14, 2011 (the “Second Amended Credit Agreement”) amending and restating
the First Amended Credit Agreement and providing for (among other things) an
increase in the maximum amount of the revolving credit facility to $200,000,000;
and
WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent
entered into that certain Third Amended and Restated Credit Agreement dated
October 25, 2012 (the “Third Amended Credit Agreement”) amending and restating
the Second Amended Credit Agreement and providing for (among other things) an
increase in the maximum amount of the revolving credit facility to $250,000,000;
and
WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent
entered into that certain Fourth Amended and Restated Credit Agreement dated
March 4, 2015 (the “Fourth Amended Credit Agreement”) amending and restating the
Third Amended Credit Agreement and providing for (among other things) an
increase in the maximum amount of the revolving credit facility to $300,000,000;
and
WHEREAS, the parties hereto desire to amend and restate the Fourth Amended
Credit Agreement to provide for (among other things) the issuance of Letters of
Credit (as defined below), all on and subject to the terms and conditions set
forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby amend and restate the Fourth Amended Credit Agreement in its entirety,
and hereby agree as follows:






--------------------------------------------------------------------------------




ARTICLE I. DEFINITIONS
Section 1.1.     Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Subsidiary Guaranty.
“Account” shall have the meaning ascribed to such term in the Uniform Commercial
Code.
“Additional Costs” has the meaning given that term in Section 5.1(b).
“Adjusted EBITDA” means, for any given period, EBITDA, less a reserve equal to
four percent (4%) of the aggregate amount of the Gross Operating Revenues of all
Properties of the Parent Guarantor and its Subsidiaries, determined on a
consolidated basis for such period.
“Adjusted NOI” means, as determined for any period of time with respect to any
one or more Hotel Properties, the Net Operating Income of such Hotel Property or
Hotel Properties, subject to the following adjustments:
(a)    for each applicable Property management fees shall equal the greater of
(i) three percent (3%) of Gross Operating Revenues or (ii) the actual management
fees paid under the applicable Management Agreement;
(b)    for each applicable Property reserves for FF&E and capital items shall
equal the greater of (i) four percent (4%) of Gross Operating Revenues or (ii)
the amount of reserves required under the applicable Management Agreement or
Franchise Agreement; and
(c)    for each applicable Property franchise fees shall equal the greater of
(i) the actual amount of franchise fees paid with respect to such Property
during such period and (ii) an imputed franchise fee in the amount of four
percent (4.0%) of Gross Operating Revenues for such Property for such period;
provided however, for purposes of this definition, no imputed franchise fee
shall be deducted from Net Operating Income with respect to any Property that is
not subject to a Franchise Agreement.
For purposes of determining Adjusted NOI for any period of twelve months, Net
Operating Income of any Hotel Property that was acquired during such period
shall be included within such Adjusted NOI for the entirety of such twelve-month
period, including Net Operating Income of such Hotel Property during any portion
of such period that occurred prior to such acquisition (adjusted as provided
above), as determined by the Borrower (subject to the reasonable approval of the
Administrative Agent) based on the operating statements received from the prior
owner or operator.
“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.




--------------------------------------------------------------------------------




“Administrative Agent” means Wells Fargo, including its branches and affiliates,
as contractual representative of the Lenders under this Agreement, or any
successor Administrative Agent appointed pursuant to Section 12.10.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 5.6.
“Affiliate” means, with respect to any Person, (a) any Person which is directly
or indirectly Controlled by, Controls or is under common Control with such
Person, (b) any other Person who is an officer, director, trustee or employee
of, or partner in, such Person or any Person referred to in the preceding clause
(a), (c) any other Person who is a member of the immediate family of such Person
or of any Person referred to in the preceding clauses (a) and (b), and (d) any
other Person that is a trust solely for the benefit of one or more Persons
referred to in clause (c) and of which such Person is sole trustee; provided,
however, in no event shall the Administrative Agent or any Lender or any of
their respective Affiliates be an Affiliate of Borrower.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money-laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977.
“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Capitalization Rate” means (a) 7.25% for Upscale, Upper-Upscale or
Luxury (as defined by Smith Travel Research or any successor thereto or
substitute therefor reasonably acceptable to the Administrative Agent) Hotel
Properties located in downtown or central business district locations in Boston,
Chicago, Los Angeles, Manhattan, San Diego (excluding The Hyatt Regency Mission
Bay Spa and Marina), San Francisco and Washington, DC and (b) 7.75% for all
other Hotel Properties.  Notwithstanding the foregoing, The Royal Palm South
Beach Miami, a Tribute Portfolio Resort shall be valued at a 7.25%
Capitalization Rate.
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, including all orders and decrees of all courts, tribunals and
arbitrators, in each case whether or not having the force of law, applicable to
a Loan Party, the Administrative Agent or any Lender, as the context requires.




--------------------------------------------------------------------------------




“Applicable Margin” means the percentage rate set forth below corresponding to
the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 9.3 (subject to the
provisions of this definition) :
Applicable Margin
Pricing Level
Leverage Ratio
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
I
< 30.0%
1.45%
0.45%
II
≥ 30.0% and < 35.0%
1.50%
0.50%
III
≥ 35.0% and < 40.0%
1.60%
0.60%
IV
≥ 40.0% and < 45.0%
1.65%
0.65%
V
≥ 45.0% and < 50.0%
1.80%
0.80%
VI
≥ 50.0% and < 55.0%
2.00%
1.00%
VII
≥ 55.0%
2.25%
1.25%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide a Compliance Certificate pursuant to Section 9.3
for the most recently ended fiscal quarter of the Parent Guarantor; provided
that (a) the Applicable Margin shall be based on Level III until the first
Calculation Date occurring after the Effective Date, and thereafter the
Applicable Margin shall be determined by reference to the Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Parent Guarantor
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide the  Compliance Certificate as required by Section 9.3 for the most
recently ended fiscal quarter of the Parent Guarantor preceding the applicable
Calculation Date, then the Applicable Margin from such Calculation Date shall be
based on Level VII until such time as an appropriate Compliance Certificate is
provided, at which time the Applicable Margin shall be determined by reference
to the Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Parent Guarantor preceding such Calculation Date.  The Applicable
Margin shall be effective from and including one Calculation Date until but
excluding the next Calculation Date.  Any adjustment in the Applicable Margin
shall be applicable to all Loans then outstanding or subsequently made.
Notwithstanding the foregoing paragraph, in the event that any financial
statement or Compliance Certificate delivered pursuant to Section 9.1, 9.2 or
9.3 is shown to be inaccurate (regardless of whether (i) this Agreement is in
effect, (ii) the Commitments are in effect, or (iii) any Loan is outstanding
when such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin actually applied for such Applicable Period,
then (A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent the accrued




--------------------------------------------------------------------------------




additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 3.2.  Nothing in this paragraph
shall limit the rights of the Administrative Agent, the Issuing Banks and
Lenders with respect to Section 2.7(a) or Section 11.2 nor any of their other
rights under this Agreement.  The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.
“Approved Annual Budget” has the meaning given that term in Section 9.4(h).
“Approved Capital Budget” has the meaning given that term in Section 9.4(h).
“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.
“Approved Ground Lease” means, with respect to a Hotel Property, a ground lease
that (a) has a remaining term (including renewal options that are exercisable
without condition) of not less than fifty (50) years at the time such Hotel
Property is first included as a Borrowing Base Property, or in the event that
such remaining term is less than fifty (50) years, such ground lease either (i)
contains an unconditional end-of-term purchase option in favor of the lessee for
consideration that is, in the reasonable judgment of the Administrative Agent,
de minimus or (ii) provides that the lessee’s leasehold interest therein
automatically becomes a fee-owned interest at the end of the term, (b) permits a
leasehold mortgage on terms satisfactory to Administrative Agent, (c) provides
that such lease may not be terminated by the ground lessor without prior notice
to the leasehold mortgagee and an opportunity for such leasehold mortgagee to
cure any default by the lessee (including adequate time for the leasehold
mortgagee to obtain possession to effect such cure), (d) does not place any
material restrictions on the leasehold mortgagee’s ability to sell or transfer
such Hotel Property after foreclosure; and (e) is otherwise satisfactory to the
Administrative Agent in its reasonable judgment.
“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A.,
Deutsche Bank Securities Inc,, PNC Capital Markets LLC and Regions Capital
Markets in their capacities as Lead Arrangers.
“Assignment and Assumption” means an Assignment and Assumption among a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.6) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
“Baby REIT” means a Subsidiary of the Borrower that has elected or will elect,
within the time period permitted under the Internal Revenue Code, to be taxed as
a REIT, and in which 100% of the common Equity Interests of such Subsidiary are
owned by the Borrower or a Wholly Owned Subsidiary of the Borrower, provided,
however, that such Subsidiary shall cease to be a Baby REIT if, at any time
after its election to be taxed as a REIT, it ceases to be taxed as a REIT.




--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (under the Bankruptcy Code or
otherwise), or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.




--------------------------------------------------------------------------------




“Book Value” means, with respect to any asset, the book value of such asset as
determined in accordance with GAAP.
“Borrower” has the meaning set forth in the introductory Paragraph hereof and
shall include the Borrower’s permitted assigns.
“Borrower’s Agents” means James Francis, Douglas Vicari, Graham Wootten or
Nishil Patel as the Borrower’s duly authorized agents, or such other and/or
additional authorized agents as the Borrower shall designate in writing to
Administrative Agent.
“Borrowing Base Pool” means, collectively, the Hotel Properties that constitute
Borrowing Base Properties.
“Borrowing Base Property” means an Eligible Property that the Administrative
Agent and the Lenders have agreed to include in calculations of the provisions
of Sections 10.1(b)(ii), (f) and (g). Unless otherwise approved by the Requisite
Lenders, a Property shall cease to be a Borrowing Base Property if at any time
such Property shall cease to be an Eligible Property.
“Borrowing Base Property Removal” has the meaning given that term in Section
4.1(d).
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.
“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one (1) year from the date acquired; (b) certificates of deposit with maturities
of not more than one (1) year from the date acquired issued by a United States
federal or state chartered commercial bank of recognized standing, or a




--------------------------------------------------------------------------------




commercial bank organized under the laws of any other country which is a member
of the Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A 2 or
the equivalent by S&P or at least P 2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A 2 or
the equivalent thereof by S&P or at least P 2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one (1) year from the
date acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“Chattel Paper” shall have the meaning ascribed to such term in the Uniform
Commercial Code.
“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1, to issue (in the case of an Issuing Bank) and to
participate (in the case of the other Lenders) in Letters of Credit pursuant to
Section 2.4(i), in an amount up to, but not exceeding the amount set forth for
such Lender on Schedule I as such Lender’s “Commitment Amount” or increases in
any Commitment under Section 2.20, (or the amount of any new Commitment
allocated to a new Lender under Section 2.20) (as the same may be assigned in
accordance with this Agreement) in each case as the same may be reduced from
time to time pursuant to Section 2.15 or otherwise pursuant to the terms of this
Agreement.
“Commitment Percentage” means, as to each Lender the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender with a Commitment
shall be the “Commitment Percentage” of such Lender in effect immediately prior
to such termination or reduction.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning given that term in Section 9.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.12.




--------------------------------------------------------------------------------




“Contracts” means all contracts, agreements and warranties relating to or
governing the use, occupancy, operation, management, hotel group, name or chain
affiliation and/or guest reservation, repair and service of a Property, and all
leases, occupancy agreements, concession agreements, and commitments to provide
rooms or facilities in the future, including all amendments, modifications and
supplements to any of the foregoing.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.12.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan and
(d) the issuance of a Letter of Credit or the amendment of a Letter of Credit
that extends the maturity or increases the Stated Amount of such Letter of
Credit.
“Credit Party” means the Administrative Agent or any other Lender.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any event that, with the giving of notice, the lapse of time, or
both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 3.9(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of such Lender’s participation in Letters of Credit) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall




--------------------------------------------------------------------------------




cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action or (iii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9(d)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent Guarantor or any Subsidiary
(i) which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, weather index transaction or forward purchase or
sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives




--------------------------------------------------------------------------------




Contracts (which may include the Administrative Agent, any Lender, any Specified
Derivatives Provider or any Affiliate of any thereof).
“Designated Subsidiary” means, in the event that Adjusted Total Asset Value
attributable to assets directly owned by the Borrower and the then-existing
Guarantors shall be less than ninety percent (90%) of Adjusted Total Asset
Value, a Subsidiary (which does not otherwise constitute a Material Subsidiary)
designated by the Borrower (or, in the event the Borrower has failed to do so in
ten (10) Business Days, the Administrative Agent) to become a Guarantor such
that Adjusted Total Asset Value attributable to assets directly owned by the
Borrower and the Guarantors shall at all times equal or exceed ninety percent
(90%) of Adjusted Total Asset Value and all such Designated Subsidiaries shall
for all purposes of this Agreement and the other Loan Documents constitute
Material Subsidiaries.
“Development/Redevelopment Property” means a Property that Parent Guarantor or
any Subsidiary or Unconsolidated Affiliate is developing or renovating, that
upon completion will constitute a Hotel Property and that is currently under
development and not an operating property during such development and, subject
to the last sentence of this definition, on which the improvements related to
the development have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Parent Guarantor, any Subsidiary or
any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate. A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property have been completed for at least four (4)
full fiscal quarters shall cease to constitute a Development/Redevelopment
Property; provided, however, that Borrower shall be permitted to designate such
Property as a Seasoned Property at any earlier time.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G to be executed and delivered by the Borrower pursuant to
Section 6.1, as the same may be amended, restated or modified from time to time
with the prior written approval of the Administrative Agent.
“Documentation Agents” means Deutsche Bank Securities Inc., PNC Bank, National
Association and Regions Bank.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of:
(a) net income (or loss) before minority interests of such Person for such
period determined on a consolidated basis, excluding the following (but only to
the extent included in determining net




--------------------------------------------------------------------------------




income (loss) for such period): (i) depreciation and amortization; (ii) interest
expense; (iii) income tax expense; (iv) extraordinary or nonrecurring items,
including, without limitation, gains and losses from the sale of operating Hotel
Properties; (v) closing costs related to the acquisition of properties that were
capitalized prior to FAS 141-R which do not represent a recurring cash item in
such period or in any future period; (vi) other non-cash charges, including
share based compensation amortization expense and impairment charges (other than
non-cash charges that constitute an accrual of a reserve for future cash
payments); and (vii) equity in net income (loss) of its Unconsolidated
Affiliates; plus 
(b) such Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.6(b)(iii)).
“Eligible Property” means a Hotel Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) such Property is
owned in fee simple (or located on land leased under an Approved Ground Lease)
by the Borrower or an Eligible Subsidiary; (b) such Property is located in a
state (other than Alaska) of the United States of America or in the District of
Columbia; (c) such Property is an Upscale, Upper-Upscale or Luxury (as defined
by Smith Travel Research or any successor thereto or substitute therefor
reasonably acceptable to the Administrative Agent) Hotel Property located in a
Top 50 Market or destination resort market (as approved by the Administrative
Agent); (d) such Property is currently open for business to the public and
either (i) subject to a Franchise Agreement (or solely a Management Agreement)
with a Major Hotel Operator or (ii) an independent Hotel Property in downtown or
central business district locations; (e) such Property is free of all material
structural and title defects, as evidenced by a seismic report with respect to
any Property located in an earthquake zone (addressed to the Administrative
Agent and prepared by an architect or engineer acceptable to the Administrative
Agent) and ALTA survey; (f) such Property is free from significant Hazardous
Materials and in compliance in all material respects with all Environmental Laws
and not subject to any environmental liabilities in excess of $750,000; (g) such
Property has all material occupancy and operating permits and licenses and
insurance




--------------------------------------------------------------------------------




policies as required pursuant to Section 8.5, (h) the Borrower has the right
directly, or indirectly through an Eligible Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Property as security for Indebtedness of the Borrower or such
Eligible Subsidiary, and (ii) to sell, transfer or otherwise dispose of such
Property (other than to the extent restricted pursuant to Management Agreements
and Franchise Agreements consistent with applicable industry practice);
(i) neither such Property, nor if such Property is owned by a Subsidiary, any of
the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to (i) any Lien other than Permitted Liens or (ii) any Negative Pledge;
and (j) the Administrative Agent has received, in form and substance
satisfactory to the Administrative Agent, the information and reports required
pursuant to Section 4.1(b) with respect to such Property.
“Eligible Subsidiary” means a Subsidiary of the Borrower that is (i) either a
Wholly-Owned Subsidiary or a Baby REIT, and (ii) a Subsidiary Guarantor.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment as a
result of Hazardous Materials.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, transport, treatment,
disposal or clean up of Hazardous Materials including, without limitation, the
following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.
“Equipment” shall have the meaning ascribed to such term in the Uniform
Commercial Code.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other




--------------------------------------------------------------------------------




interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Operating Property Value” means the sum of (a) the excess of (x) the
Operating Property Value of Borrowing Base Properties subject to Approved Ground
Leases over (y) 25% of the aggregate Operating Property Value of the Borrowing
Base Pool, plus (b) the excess of (x) the Operating Property Value of
Development/Redevelopment Properties and Borrowing Base Properties undergoing
Major Renovations over (y) 25% of the aggregate Operating Property Value of the
Borrowing Base Pool, plus (c) the excess of (x) the Operating Property Value of
any Borrowing Base Property over (y) 35% of the aggregate Operating Property
Value of the Borrowing Base Pool plus (d) the excess of (x) the Operating
Property Value of all Borrowing Base Properties located in a single MSA or Top
50 Market over (y) 35% of the Operating Property Value of the Borrowing Base
Pool.
“Excluded Subsidiary” means any Subsidiary (other than the Borrower) of the
Parent Guarantor (a) holding title to assets that are or are to become
collateral for any Secured Indebtedness of such Subsidiary and (b) that is
prohibited from guarantying the Indebtedness of any other Person pursuant to (i)
any document, instrument or agreement evidencing such Secured Indebtedness or
(ii) a provision of such Subsidiary’s organizational documents which provision
was included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness; provided, however, in addition to the
foregoing, any Baby REIT which holds only Equity Interests in an Excluded
Subsidiary shall also constitute an Excluded Subsidiary.




--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under Section
31 of the Subsidiary Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.10,
amounts with respect to such Taxes were payable by Borrower or the Loan Parties
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.10(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Extended Letter of Credit” has the meaning given that term in Section 2.4(b).
“Extended Maturity Date” means May 31, 2023.
“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Trustees of the Parent
Guarantor (or an authorized committee thereof) acting in good faith conclusively
evidenced by a board resolution thereof delivered to the Administrative Agent
or, with respect to any asset valued at no more than $5,000,000, such
determination may be made by the chief financial officer of the Borrower
evidenced by an officer’s certificate delivered to the Administrative Agent.




--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three (3) Federal Funds brokers of recognized standing
selected by the Administrative Agent; provided, that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Fee Letter” means that certain fee letter dated as of May 1, 2018, by and among
the Borrower, the Administrative Agent, the Syndication Agent and certain of the
Arrangers.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.
“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on a Borrowing Base Property
or used in connection with the use, occupancy, operation and maintenance of all
or any part of such Borrowing Base Property, other than stocks of food and other
supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
dishware, all partitions, screens, awnings, shades, blinds, floor coverings,
hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; reservation system
computer and related equipment; all equipment, manual, mechanical or motorized,
for the construction, maintenance, repair and cleaning of parking areas, walks,
underground ways, truck ways, driveways, common areas, roadways, highways and
streets; and the vehicles.
“FF&E Reserve” means, for any calendar month for any Hotel Property, an amount
equal to the greater of (i) four percent (4%) of Gross Operating Revenues for
such calendar month or (ii) the amount of FF&E or capital reserves required
under the applicable Management Agreement or Franchise Agreement.
“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.




--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” means the ratio of (i) Adjusted EBITDA of the
Parent Guarantor and its consolidated Subsidiaries for any period of four
consecutive fiscal quarters most recently ending to (ii) Fixed Charges of the
Parent Guarantor and its consolidated Subsidiaries for such period.
“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period, plus (d) the aggregate of all payments by such Person in respect of
Capitalized Lease Obligations. The Parent Guarantor’s Ownership Share of the
Fixed Charges of its Unconsolidated Affiliates will be included when determining
the Fixed Charges of the Parent Guarantor.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fourth Amended Credit Agreement” has the meaning given that term in the
Recitals to this Agreement.
“Franchise Agreement” means a license or franchise agreement between a
Subsidiary Guarantor or Operating Lessee and a Franchisor.
“Franchisor” means a Person that licenses or franchises its hotel brand to hotel
owners or operators.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities with respect to Letters of Credit
issued by such Issuing Bank other than Letter of Credit Liabilities as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.
“Funds From Operations” means net income available to common shareholders
(computed in accordance with GAAP), excluding gains (or losses) from sales of
property, plus depreciation and amortization, and after adjustments for
unconsolidated partnerships and joint ventures. Adjustments for unconsolidated
partnership and joint ventures will be calculated to reflect funds from
operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Agreement Date.




--------------------------------------------------------------------------------




“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.
“General Intangibles” shall have the meaning ascribed to such term in the
Uniform Commercial Code.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.
“Gross Operating Revenues” means, for any period of time for any Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the applicable
Subsidiary Guarantor, Operating Lessee or Manager for the use, occupancy or
enjoyment of the Property or the sale of any goods, services or other items sold
on or provided from the Property in the ordinary course of operation of the
Property, including, without limitation, all income received from tenants,
transient guests, lessees (other than communications equipment lessees or
service providers), licensees and concessionaires and other services to guests
at the Property, and the proceeds from business interruption insurance, but
excluding the following: (i) any excise, sales or use taxes or similar
government charges collected directly from patrons or guests, or as a part of
the sales price of any goods, services or displays, such as gross receipts,
admission, cabaret or similar or equivalent taxes; (ii) receipts from
condemnation awards or sales in lieu of or under threat of condemnation; (iii)
proceeds of insurance (other than business interruption insurance); (iv) other
allowances and deductions as provided by the Uniform System in determining the
sum contemplated by this definition, by whatever name, it may be called; (v)
proceeds of sales, whether dispositions of capital assets, FF&E or Equipment
(other than sales of Inventory in the ordinary course of business); (vi) gross
receipts received by tenants, lessees (other than the Operating Lessee),
licensees or concessionaires of the Property; (vii) consideration received at
the Property for hotel accommodations, goods and services to be provided at
other hotels although arranged by, for or on behalf of, and paid over to,
Manager; (viii) tips, service charges and gratuities collected for the benefit
of employees; (ix) proceeds of any financing; (x) working capital provided by
the Borrower, Subsidiary Guarantor or Operating Lessee; (xi) amounts collected
from guests or patrons of the Property on behalf of Property tenants and other




--------------------------------------------------------------------------------




third parties; (xii) the value of any goods or services in excess of actual
amounts paid (in cash or services) provided by the Manager on a complimentary or
discounted basis; and (xiii) other income or proceeds resulting other than from
the use or occupancy of the Property, or any part thereof, or other than from
the sale of goods, services or other items sold on or provided from the Property
in the ordinary course of business. Gross Operating Revenues shall be reduced by
credits or refunds to guests at the Property.
“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).
“Guarantors” means the Parent Guarantor and Subsidiary Guarantors.
“Guarantor Release” has the meaning given that term in Section 4.2(b).
“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the Parent
Guaranty and the Subsidiary Guaranty (or a joinder thereto).
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any explosives
or any radioactive materials; (d) asbestos in any form; and (e) toxic mold.
“Hotel Property” means a Property on which there is located an operating hotel.




--------------------------------------------------------------------------------




“Implied Debt Service” means (a) a given principal balance of Unsecured
Indebtedness and Secured Recourse Indebtedness multiplied by (b) the greatest of
(i) 10% per annum, (ii) the highest per annum interest rate then applicable to
any of the outstanding principal balance of the Loans and (iii) a mortgage debt
constant for a loan calculated using a per annum interest rate equal to the
yield on a 10 year United States Treasury Note at such time as determined by the
Administrative Agent plus 3.50% and amortizing in full in a 25-year period.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):
(a)    all obligations of such Person in respect of money borrowed or for the
deferred purchase price of property or services (other than (i) trade debt
incurred in the ordinary course of business and not more than sixty (60) days
past due unless being contested in good faith and (ii) equipment leases entered
into the ordinary course of business);
(b)    all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c)    Capitalized Lease Obligations of such Person;
(d)    all reimbursement obligations (contingent or otherwise) of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment);
(e)    all Off-Balance Sheet Obligations of such Person;
(f)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (excluding any such obligation to the extent the
obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)) in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;
(g)    all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); provided, however, that purchase
obligations pursuant to this clause (g) shall be included only to the extent
that the amount of such Person’s liability for the purchase price is not limited
to the amount of any associated deposit given by such Person;
(h)    net obligations under any Derivatives Contract (which shall be deemed to
have an amount equal to the Derivatives Termination Value thereof at such time
but in no event shall be less than zero);
(i)    all Indebtedness of other Persons which such Person has guaranteed
payment or is otherwise recourse to such Person for payment (except for
guaranties of customary exceptions for




--------------------------------------------------------------------------------




fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
non-recourse liability and except for guaranties of franchise agreements and/or
management agreements unless and to the extent that such guarantor has admitted
liability or a final, non-appealable judgment is entered against such
guarantor);
(j)    all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and
(k)    such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person
(other than with respect to customary exceptions to non-recourse liability
described in clause (i) above), in which case the greater of such Person’s
Ownership Share of such Indebtedness or the amount of the recourse portion of
the Indebtedness, shall be included as Indebtedness of such Person). All Loans
and Letter of Credit Liabilities under this Agreement shall constitute
Indebtedness of the Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Initial Borrowing Base Properties” means the twelve (12) Borrowing Base
Properties identified in Schedule II hereto.
“Initial Subsidiary Guarantors” means CHSP Mission Bay LLC and the Subsidiary
Guarantors that are owners of the twelve (12) Initial Borrowing Base Properties
identified in Schedule II hereto.
“Intellectual Property” has the meaning given that term in Section 7.1(t).
“Interest Expense” means, with respect to a Person and for any period, without
duplication, (a) all paid, accrued or capitalized interest expense (including,
without limitation, capitalized interest expense (other than capitalized
interest funded from a construction loan interest reserve account held by
another lender and not included in the calculation of cash for balance sheet
reporting purposes) and interest expense attributable to Capitalized Lease
Obligations) of such Person and in any event shall include all letter of credit
fees and all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise, plus (b) to the
extent not already included in the foregoing clause (a), such Person’s
applicable Ownership Share of all paid, accrued or capitalized interest expense
for such period of Unconsolidated Affiliates of such Person.




--------------------------------------------------------------------------------




“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Inventory” shall have the meaning ascribed to such term in the Uniform
Commercial Code, and including within the term items which would be entered on a
balance sheet under the line items for “Inventories” or “China, glassware,
silver, linen and uniforms” under the Uniform Systems of Accounts.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“ISP” means the International Standby Practices governing the rights and
obligations of parties under standby letters of credit produced by the
International Chamber of Commerce.
“Issuing Bank” means each of Wells Fargo and JPMorgan, each in its capacity as
an issuer of Letters of Credit pursuant to Section 2.4.
“Joint Bookrunners” means Wells Fargo Securities, LLC and JPMorgan Chase Bank,
N.A., in their capacities as Joint Bookrunners.
“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors and assigns.
“L/C Commitment Amount” has the meaning given that term in Section 2.4(a).




--------------------------------------------------------------------------------




“L/C Disbursement” has the meaning given that term in Section 3.9(b).
“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders, at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and, for voting purposes only, “all Lenders” shall be deemed to mean
“all Lenders other than Defaulting Lenders.”
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.4(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Fee” has the meaning given that term in Section 3.5(e).


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, (i) a Lender (other
than a Lender that is the Issuing Bank for the applicable Letter of Credit)
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.4 in the related Letter of Credit, and
the Lender that is the Issuing Bank for such Letter of Credit shall be deemed to
hold a Letter of Credit Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to the acquisition by the other
Lenders of their participation interests under such Section and (ii) if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.






--------------------------------------------------------------------------------




“Leverage Ratio” means the ratio (stated as a percentage) of (a) Indebtedness of
the Parent Guarantor and its Subsidiaries on a consolidated basis to (b) Total
Asset Value.
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.2(ii), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate as set by the ICE Benchmark Administration
(or a comparable or successor quoting service approved by the Administrative
Agent) for deposits in Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period by (ii) a percentage equal to 1
minus the Eurodollar Reserve Percentage; provided that if as so determined LIBOR
(including, without limitation, any Replacement Rate with respect thereto) shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. If, for any reason, the rate referred to in the preceding clause (i)
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then the rate to be used for such clause (i) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period; provided that if as so
determined LIBOR (including, without limitation, any Replacement Rate with
respect thereto) shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. Any change in the Eurodollar Reserve
Percentage shall result in a change in LIBOR on the date on which such change in
such Eurodollar Reserve Percentage becomes effective. Notwithstanding the
foregoing, unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 5.2(ii), in the event that a Replacement Rate
with respect to LIBOR is implemented, then all references herein to LIBOR shall
be deemed to be references to such Replacement Rate.


“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day. The LIBOR Market
Index Rate shall be determined on a daily basis.
“Licenses” means all certifications, permits, licenses and approvals, including
certificates of completion, certificates of occupancy, and food and beverage and
liquor licenses, required for the legal use, occupancy and operation of a
Borrowing Base Property as used at the time at which it is added to the
Borrowing Base Pool and from time to time thereafter.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation,




--------------------------------------------------------------------------------




conditional sale or other title retention agreement, or other security title or
encumbrance of any kind in respect of any property of such Person, or upon the
income, rents or profits therefrom; (b) any arrangement, express or implied,
under which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; (c) the filing of any financing
statement under the UCC or its equivalent in any jurisdiction (other than a
financing statement filed by a “true” lessor pursuant to Section 9408 (or a
successor section) of the UCC); and (d) any agreement by such Person to grant,
give or otherwise convey any of the foregoing.
“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.
“Loan Document” means this Agreement, each Note, the Parent Guaranty, the
Subsidiary Guaranty, each Letter of Credit Document, and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement (other than any Specified
Derivatives Contract or the Fee Letter).
“Loan Party” means each of the Borrower, the Parent Guarantor, the Initial
Subsidiary Guarantors and each other Person who guarantees all or a portion of
the Obligations and/or who pledges any collateral to secure all or a portion of
the Obligations.
“Major Hotel Operator” means any of Hilton Worldwide Holdings, Inc., Hyatt
Hotels Corporation, Intercontinental Hotel Group plc and Marriott International,
Inc., and shall include their respective subsidiaries.
“Major Renovations” means, with respect to a Hotel Property, Renovations
(including all Renovations that are part of an overall plan or that are similar
or related to other Renovations, even though not performed at the same time)
that (a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, (b) have a
projected cost that exceeds thirty percent (30%) of the Book Value of such Hotel
Property (as determined prior to the commencement of such Renovations) or (c)
have resulted in, or are reasonably expected to result in, a reduction of Net
Operating Income of such Hotel Property of thirty percent (30%) or more during
any period of twelve (12) consecutive months (as compared to the period of
twelve (12) consecutive months immediately prior to the commencement of such
Renovations).
“Major Tenant Lease” means a Tenant Lease that demises more than 5,000 rentable
square feet of a Borrowing Base Property.
“Management Agreement” means an agreement entered into by any Subsidiary
Guarantor or Operating Lessee pursuant to which it engages a Manager to manage
and operate a Hotel Property, as each said agreement may be amended,
supplemented, restated, replaced or otherwise modified from time to time.
“Manager” means the management company that manages and operates a Hotel
Property pursuant to the Management Agreement for such Hotel Property.




--------------------------------------------------------------------------------




“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Loan Parties taken as a whole, (b) the ability of
the Borrower or any other Loan Party to perform its material obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents or (d) the rights and remedies of the Lenders, the
Issuing Banks and the Administrative Agent under any of the Loan Documents.
“Material Contract” means (a) each Management Agreement with respect to a
Borrowing Base Property, (b) each Franchise Agreement, if any, with respect to a
Borrowing Base Property, (c) the Operating Lease for a Borrowing Base Property,
(d) any Major Tenant Lease of a Borrowing Base Property, (e) any material
agreement relating to parking for a Borrowing Base Property, (f) any ground
lease with respect to a Borrowing Base Property and (g) any other contract or
other arrangement (other than Loan Documents), whether written or oral, to which
the Borrower or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.
“Material Subsidiary” means any Subsidiary (other than the Borrower) of the
Parent Guarantor (a) that owns in fee simple, or leases pursuant to an Approved
Ground Lease, a Borrowing Base Property, (b) to which more than 1.0% of Total
Asset Value (excluding cash and cash equivalents) is attributable on an
individual basis, or (c) which is a Designated Subsidiary.
“Maturity Date” means the Original Maturity Date, as it may be extended to the
Extended Maturity Date pursuant to Section 2.16.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.
“MSA” has the meaning set forth in the definition of “Top 50 Market”.




--------------------------------------------------------------------------------




“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit a Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” means, for any Property and for a given period, the
amount by which the Gross Operating Revenues for such Property exceed the
Operating Expenses for such Property.
“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.
“New Property” means each Hotel Property acquired by the Parent Guarantor or any
Subsidiary or Unconsolidated Affiliate from the date of acquisition until the
Seasoned Date in respect thereof, provided, however, that, upon the Seasoned
Date for any New Property, such New Property shall be converted to a Seasoned
Property and shall cease to be a New Property.
“Non-Consenting Lender” means any Lender that does not approve any consent,
approval, amendment or waiver that (a) requires the consent of all Lenders or
all Affected Lenders in accordance with the terms of Section 13.7 and (b) has
been approved by the Requisite Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.
“Note” means a promissory note of the Borrower substantially in the form of
Exhibit C, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment.




--------------------------------------------------------------------------------




“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.2 evidencing the Borrower’s request for a borrowing
of Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.12 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.12 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Notice of Responsible Officers” means a certificate of incumbency or notice
from the Borrower to the Administrative Agent, in a form satisfactory to the
Administrative Agent, identifying the officers of the Borrower that have
authority to deliver Notices of Borrowing, Notices of Conversion, Notices of
Continuation and other notices or requests specified in this Agreement.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower or any of the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note,
and including interest and fees that accrue following the commencement of a
proceeding by or against any Loan Party under a Debtor Relief Law. For the
avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent
Guarantor, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent Guarantor would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” Section of the Parent Guarantor’s report on Form 10 Q or
Form 10 K (or their equivalents) which the Parent Guarantor is required to file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).
“Operating Expenses” means, for any period of time for any Property, all costs
and expenses of maintaining, conducting and supervising the operation of the
Property which are properly




--------------------------------------------------------------------------------




attributable to the period under consideration under the Borrower’s system of
accounting, including without limitation:
(i)    the cost of all food and beverages sold or consumed and of all Inventory;
(ii)    salaries and wages of personnel employed at the Property, including
costs of payroll taxes and employee benefits and all other expenses not
otherwise specifically referred to in this paragraph which are referred to as
“Administrative and General Expenses” in the Uniform System;
(iii)    the cost of all other goods and services obtained by Manager in
connection with its operation of the Property including, without limitation,
heat and utilities, office supplies and all services performed by third parties,
including leasing expenses in connection with telephone and data processing
equipment;
(iv)    the cost of repairs to and maintenance of the Property (excluding
capital expenditures);
(v)    insurance premiums for all insurance maintained with respect to the
Property, including without limitation, property damage insurance, public
liability insurance, and such business interruption or other insurance as may be
provided for protection against claim, liabilities and losses arising from the
use and operation of the Property and losses incurred with respect to
deductibles applicable to the foregoing types of insurance;
(vi)    workers’ compensation insurance or insurance required by similar
employee benefits acts;
(vii)    all personal property taxes, real estate taxes, assessments, and any
other ad valorem taxes imposed on or levied in connection with the Property
(less refunds, offsets or credits thereof, and interest thereon, if any,
received during the period in question) and all other taxes, assessments and
other charges (other than federal, state or local income taxes and franchise
taxes or the equivalent) payable by or assessed against Manager, Subsidiary
Guarantor or Operating Lessee with respect to the operation of the Property and
water and sewer charges;
(viii)    all sums deposited into any maintenance or capital expenditure
reserve, including the amount of the applicable FF&E Reserve;
(ix)    legal fees related to the operation of the Property;
(x)    the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the fees (if any) of Manager in connection therewith, such
as ADA studies, life safety reviews, and energy efficiency studies;




--------------------------------------------------------------------------------




(xi)    all expenses for marketing the Property, including all expenses of
advertising, sales promotion and public relations activities;
(xii)    utility taxes and other taxes (as those terms are defined in the
Uniform System) and municipal, county and state license and permit fees;
(xiii)    all fees (including base and incentive fees), assessments, royalties
and charges payable under the Management Agreement and Franchise Agreement (if
any);
(xiv)    reasonable reserves for uncollectible accounts receivable;
(xv)    credit card fees, travel agent commissions and other third-party
reservation fees and charges;
(xvi)    all parking charges and other expenses associated with revenues
received by the Manager related to parking operations, including valet services;
(xvii)    common expenses charges, common area maintenance charges and similar
costs and expenses;
(xviii)    rent payments under any ground lease; and
(xix)    any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the Management
Agreement unless specifically excluded under the provisions of this Agreement.
Operating Expenses shall not include (a) depreciation and amortization except as
otherwise provided in this Agreement; (b) the cost of any item specified in the
Management Agreement to be provided at Manager’s sole expense; (c) debt service;
(d) capital repairs and other expenditures which are normally treated as capital
expenditures under the Uniform System or GAAP; or (e) other recurring or
non-recurring ownership costs such as partnership or limited liability company
administration and costs of changes to business and liquor licenses.
“Operating Lease” means, with respect to any Property, the lease thereof between
the Subsidiary of the Borrower that is the owner thereof and the Subsidiary of
the Borrower that is the Operating Lessee.
“Operating Lessee” means any Subsidiary of the Borrower that is the lessee under
an Operating Lease.
“Operating Property Value” means, at any date of determination, the following:
(a)    for each New Property (until the Seasoned Date), the purchase price
thereof; and
(b)    for each Seasoned Property, the Adjusted NOI for such Property for the
period of twelve (12) months ended on such date of determination divided by the
Applicable Capitalization Rate.




--------------------------------------------------------------------------------




“Option to Extend” means the Borrower’s option to extend the Maturity Date as
provided in Section 2.16.
“Original Maturity Date” means May 31, 2022.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4(s), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
“Parent Guarantor” means Chesapeake Lodging Trust, a Maryland real estate
investment trust.
“Parent Guaranty” means that certain Second Amended and Restated Repayment
Guaranty dated as of the Agreement Date, executed by the Parent Guarantor in
favor of the Administrative Agent for its benefit and the benefit of the
Lenders, as the same may hereafter be supplemented, amended or otherwise
modified from time to time.
“Participant” has the meaning given that term in Section 13.6(d).
“Participant Register” has the meaning given that term in Section 13.6(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.




--------------------------------------------------------------------------------




“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6; (b) Liens consisting
of deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such Property or impair the intended use thereof in
the business of such Person; (d) Liens imposed by laws, such as mechanics’ liens
and other similar liens, arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due; (e) the rights of
tenants under leases or subleases not interfering with the ordinary conduct of
business of such Person; (f) Liens in favor of the Administrative Agent for its
benefit and the benefit of the Lenders; (g) in the case of any Property that is
not a Borrowing Base Property, Liens against such Property securing Indebtedness
not otherwise prohibited hereunder; (h) judgment Liens not in excess of
$1,000,000 in the aggregate for all Properties or $250,000 for any one Borrowing
Base Property (exclusive of (x) any amounts that are duly bonded to the
satisfaction of Administrative Agent in its reasonable discretion or (y) any
amount covered by insurance to the satisfaction of Administrative Agent in its
reasonable discretion); (i) deposits or pledges to secure bids, tenders,
contracts (other than contracts for payment of money), leases, regulatory or
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of business; (j) Liens on leased personal
property to secure the lease obligations associated with such property; and (k)
any other matters from time to time that are not material and that are approved
in writing by Administrative Agent (but specifically excluding, in the case of
any Borrowing Base Property, Liens securing monetary obligations).
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Personal Property” shall mean the Accounts, Chattel Paper, Contracts,
Equipment, General Intangibles, Inventory, vehicles and cash on hand at or
related to a Borrowing Base Property.
“PIP” means a property improvement plan for a Property prepared by a franchisor
or manager of such Property.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.




--------------------------------------------------------------------------------




“Post-Default Rate” means, in respect of any principal of any Loan that is not
paid when due or any Reimbursement Obligation, the otherwise applicable rate
plus the Applicable Margin applicable to such Loan plus an additional four
percent (4%) per annum and with respect to any other Obligation that is not paid
when due (whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise) a rate per annum equal to Base Rate as in effect from
time to time plus the Applicable Margin for Base Rate Loans, plus four percent
(4%).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent Guarantor or a Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent Guarantor or a Subsidiary, or (c)
constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.
“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
“Principal Office” means the Administrative Agent’s office at Minneapolis Loan
Center, 600 South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Commitment to (b) the sum of the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Pro Rata Share” of each Lender shall be the ratio, expressed as a percentage of
(A) the sum of the unpaid principal amount of all outstanding Loans and Letter
of Credit Liabilities owing to such Lender as of such date to (B) the sum of the
aggregate unpaid principal amount of all outstanding Loans and Letter of Credit
Liabilities of all Lenders as of such date. If at the time of determination the
Commitments have been terminated or reduced to zero and there are no outstanding
Loans or Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders
shall be determined as of the most recent date on which Commitments were in
effect or Loans or Letters of Credit Liabilities were outstanding. For purposes
of this definition, a Lender shall be deemed to hold a Letter of Credit
Liability to the extent such Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.




--------------------------------------------------------------------------------




“Proceedings” has the meaning given that term in Section 8.16.
“Property” means a parcel of real property and the improvements thereon owned or
ground leased by the Parent Guarantor or any Subsidiary (or, if applicable,
Unconsolidated Affiliate). For purposes of Section 4.1, the term “Property” may
include a property to be acquired, but not yet acquired, by a Subsidiary of the
Borrower.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning given that term in Section 13.6(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted, implemented or
issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse any Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.
“Renovations” means any renovations, remodeling or other capital improvements at
a Hotel Property (whether performed pursuant to a PIP or otherwise), but not
routine maintenance or repairs.




--------------------------------------------------------------------------------




“Requisite Lenders” means, as of any date, Lenders having at least 50.1% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 50.1% of the aggregate principal
amount of the outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and the Pro Rata Shares
shall be redetermined, for voting purposes only, to exclude the Pro Rata Shares
of such Defaulting Lenders, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders. For purposes of this
definition, a Lender (other than the applicable Issuing Bank) shall be deemed to
hold a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any Equity Interest of the Parent
Guarantor or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in additional Equity Interests to the holders of that
class of Equity Interests; (b) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of the Parent Guarantor or any of its
Subsidiaries now or hereafter outstanding; (c) any prepayment of principal of or
premium, if any, on, or redemption, conversion, exchange, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Subordinated
Debt; and (d) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent Guarantor or any of its Subsidiaries now or hereafter outstanding.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person owned or Controlled by any Person or agency described in any of the
preceding clauses (a) through (c).
“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.
“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition by
Parent Guarantor or one of its




--------------------------------------------------------------------------------




Subsidiaries or Unconsolidated Affiliates (or such earlier date as Borrower may
elect by notice to Administrative Agent).
“Seasoned Property” means (a) each Hotel Property (other than a New Property)
owned by Parent Guarantor or any of its Subsidiaries or Unconsolidated
Affiliates and (b) upon the occurrence of the Seasoned Date of any New Property,
such Hotel Property.
“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any lien on any Property or (to the
extent hereinafter provided) any Equity Interests and shall include (without
duplication) such Person’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates. Notwithstanding the foregoing, Indebtedness that is
secured by a pledge of Equity Interests and not by Property owned by the issuer
of such Equity Interests shall constitute Secured Indebtedness only if such
Property also secures Indebtedness of such issuer.
“Secured Leverage Ratio” means the ratio (stated as a percentage) of (a) Secured
Indebtedness of the Parent Guarantor and its Subsidiaries on a consolidated
basis to (b) Total Asset Value.
“Secured Recourse Indebtedness” means, with respect to a Person as of any given
date, the Secured Indebtedness of such Person (other than Nonrecourse
Indebtedness) and shall include (without limitation) such Person’s Ownership
Share of the Secured Recourse Indebtedness of such Person’s Unconsolidated
Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.
“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.
“Specified Loan Party” means each Loan Party other than the Parent Guarantor.




--------------------------------------------------------------------------------




“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subordinated Debt” means Indebtedness for money borrowed of any of the Loan
Parties that is subordinated in right of payment and otherwise to the Loans, the
other Obligations and the obligations under Specified Derivatives Contracts, if
any, in a manner satisfactory to the Administrative Agent in its sole and
absolute discretion.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or “Subsidiaries” shall refer
to a Subsidiary or Subsidiaries of the Parent Guarantor.
“Subsidiary Guarantor” means each Subsidiary of Borrower that is a Material
Subsidiary (other than Excluded Subsidiaries).
“Subsidiary Guaranty” means that certain Subsidiary Guaranty dated as of the
Agreement Date and executed by the Initial Subsidiary Guarantors in favor of the
Administrative Agent for its benefit and the benefit of the Lenders, as the same
may hereafter be supplemented, amended or otherwise modified from time to time.
“Substantial Amount” means, at the time of determination thereof, an amount in
excess of ten percent (10%) of total consolidated assets (exclusive of
depreciation) at such time of the Parent Guarantor and its Subsidiaries
determined on a consolidated basis.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” means JPMorgan Chase Bank, N.A.
“Tangible Net Worth” means, as of a given date, shareholders’ equity of the
Parent Guarantor and its Subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining shareholders’ equity of the Parent Guarantor and its Subsidiaries):
(a) the amount of any write-up in the Book Value of any assets reflected in any
balance sheet resulting from revaluation thereof or any write up in excess of
the cost of such assets acquired, and (b) the aggregate of all amounts appearing
as assets on the balance sheet of the Parent Guarantor and its Subsidiaries, on
a consolidated basis, for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,




--------------------------------------------------------------------------------




treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP (subject to Section
1.2(a)), all determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant Lease” means any lease, sublease or other similar occupancy agreement
for any portion of a Borrowing Base Property.
“Term Loan Agreement” means the Term Loan Agreement, dated April 21, 2017, among
the Borrower, the lenders party thereto and Wells Fargo, as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time.
“Top 50 Market” means the fifty (50) largest Metropolitan Statistical Areas in
the United States (each, an “MSA”) as published from time to time by the United
States Office of Management and Budget.
“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by Parent Guarantor or any of
its Subsidiaries: (i) the Operating Property Value of Hotel Properties; (ii) the
amount of all Unrestricted Cash; (iii) the Book Value of all unimproved land and
all Indebtedness secured by Mortgages; (iv) the Book Value of all
Development/Redevelopment Properties; and (v) the contract purchase price for
all purchase assets (to the extent included in Indebtedness); plus (b) the
applicable Ownership Share of any Unconsolidated Affiliate of any asset
described in clause (a) above.
“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Borrowing Base Asset Value” means, as of any date of
determination, the Operating Property Value of the Borrowing Base Pool as of
such date minus the Excluded Operating Property Value as of such date.
“Unencumbered Implied Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (i) Adjusted NOI for Borrowing Base Properties
(excluding, (1) with respect to each Borrowing Base Property which has an
Adjusted NOI in excess of 35% of the Adjusted NOI of the Borrowing Base Pool,
such excess, and (2) the excess of (x) the Adjusted NOI




--------------------------------------------------------------------------------




of all Borrowing Base Properties located in a single MSA or Top 50 Market over
(y) 35% of the Adjusted NOI of the Borrowing Base Pool) for any period of four
consecutive fiscal quarters most recently ending to (ii) Implied Debt Service
for all Unsecured Indebtedness and Secured Recourse Indebtedness of the Parent
Guarantor and its consolidated Subsidiaries for such period.
“Unencumbered Leverage Ratio” means the ratio (stated as a percentage) of (a)
the sum of (i) Unsecured Indebtedness plus (ii) Secured Recourse Indebtedness,
in each case, of the Parent Guarantor and its Subsidiaries on a consolidated
basis to (b) Unencumbered Borrowing Base Asset Value.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Eleventh Revised Edition, 2014, as published by the Educations Institute of the
American Hotel & Motel Association, as revised from time to time to the extent
such revision has been or is in the process of being generally implemented
within such Uniform System of Accounts.
“Unrestricted Cash” means, with respect to any Person, cash and Cash Equivalents
of such Person that are free and clear of all Liens and not subject to any
restrictions (other than with respect to costs of liquidating certain Cash
Equivalents prior to maturity) on the use thereof to pay Indebtedness and other
obligations of such Person.
“Unsecured Indebtedness” means with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness and shall include (without
duplication) such Person’s Ownership Share of the Unsecured Indebtedness of any
Unconsolidated Affiliate of such Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.




--------------------------------------------------------------------------------




“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.     GAAP; General References; Pacific Time.
(a)    Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Financial covenants shall be calculated without giving
effect to any changes in GAAP under the Accounting Standard Update 2016-02
occurring after the Agreement Date, the effect of which would be to cause leases
which would be treated as operating leases under GAAP as of the Agreement Date
to be recorded as a liability/debt on the Borrower’s statement of financial
position under GAAP. Notwithstanding the use of GAAP, the calculation of
liabilities shall NOT include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed.
(b)    References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the




--------------------------------------------------------------------------------




feminine and the neuter. Except as expressly provided otherwise in any Loan
Document, (x) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, (y) any
reference to any Person shall be construed to include such Person’s permitted
successors and permitted assigns and (z) a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Central time daylight or standard, as applicable.
ARTICLE II.     CREDIT FACILITY
Section 2.1.     Loans.
Subject to the terms and conditions set forth in this Agreement, including
without limitation, Section 2.17 below, each Lender severally and not jointly
agrees to make Loans to the Borrower during the period from and including the
Effective Date to but excluding the Maturity Date, in an aggregate principal
amount at any one time outstanding up to, but not exceeding, such Lender’s
Commitment; provided, however Loans shall not be made in excess of amounts that
would cause a violation of the limitations set forth in Section 2.17. Each
borrowing of Loans hereunder shall be in an aggregate principal amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount (except
that, subject to Section 2.17, any such borrowing of Loans may be in the
aggregate amount of the Commitments of all Lenders minus the sum of the
aggregate principal balance of all Loans, which Loans, if less than $1,000,000,
must be Base Rate Loans). Within the foregoing limits and subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and, prior to
the Maturity Date, reborrow Loans.
Section 2.2.     Requests for Loans.
Not later than 11:00 a.m. Central time at least one (1) Business Day prior to a
borrowing of Base Rate Loans and not later than 11:00 a.m. Central time at least
three (3) Business Days prior to a borrowing of LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Loans to be
borrowed, the date such Loans are to be borrowed (which must be a Business Day),
the use of the proceeds of such Loans, the Type of the requested Loans, and if
such Loans are to be LIBOR Loans, the initial Interest Period for such Loans.
Each Notice of Borrowing shall be irrevocable once given and binding on the
Borrower. Notwithstanding the foregoing, the Administrative Agent is authorized
to rely upon the telephonic request of any of the Borrower’s Agents. The
Borrower’s telephonic notices, requests and acceptances shall be directed to
such officers of the Administrative Agent as the Administrative Agent may from
time to time designate and shall be followed promptly by the original or a
facsimile or electronic mail Notice of Borrowing required pursuant to the first
sentence of this Section 2.2. Prior to delivering a Notice of Borrowing, the
Borrower may (without specifying whether a Loan will be a Base Rate Loan or a
LIBOR Loan) request that the Administrative Agent provide the Borrower with the
most recent LIBOR available




--------------------------------------------------------------------------------




to the Administrative Agent. The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.
Section 2.3.     Funding of Loans.
Promptly after receipt of a Notice of Borrowing under Section 2.2, the
Administrative Agent shall notify each Lender of the proposed borrowing. Each
Lender shall deposit an amount equal to the Loan to be made by such Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m. Central time on the date
such proposed Loans are to be made available to the Borrower. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m., Central time, on
the date of the requested borrowing of Loans, the proceeds of such amounts
received by the Administrative Agent. No Lender shall be responsible for the
failure of any other Lender to make a Loan or to perform any other obligation to
be made or performed by such other Lender hereunder, and the failure of any
Lender to make a Loan or to perform any other obligation to be made or performed
by it hereunder shall not relieve the obligation of any other Lender to make any
Loan or to perform any other obligation to be made or performed by such other
Lender.
Section 2.4.     Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.17, each Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Maturity Date, one or more standby letters of credit (each a
“Letter of Credit”) denominated in Dollars up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $20,000,000 as such amount may
be reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”); provided that unless the applicable Issuing Bank shall
otherwise consent, no Issuing Bank shall be obligated to issue any Letter of
Credit if after giving effect to such issuance, the aggregate Stated Amounts of
Letters of Credit issued by such Issuing Bank and then outstanding would exceed
the lesser of:
(i) one-half of the L/C Commitment Amount; and
(ii) the Commitment of such Issuing Bank in its capacity as a Lender at any one
time outstanding.
Notwithstanding anything herein to the contrary, no Issuing Bank shall not be
obligated to issue, amend, renew or extend any Letter of Credit, if after giving
effect to such issuance, amendment, renewal or extension, would cause any
Lender’s Commitment Percentage of all Loans outstanding and Letter of Credit
Liabilities, to exceed such Lender’s Commitment.
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is thirty (30)




--------------------------------------------------------------------------------




days prior to the Maturity Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the current
expiration date of such Letter of Credit beyond the earlier of (x) the date that
is thirty (30) days prior to the Maturity Date and (y) the date one year after
the current expiration date. Notwithstanding the foregoing, a Letter of Credit
may, as a result of its express terms or as the result of the effect of an
automatic extension provision, have an expiration date of not more than one year
beyond the Maturity Date (any such Letter of Credit being referred to as an
“Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Lenders no later than thirty (30) days prior to the Maturity Date,
Cash Collateral for such Letter of Credit for deposit into the Letter of Credit
Collateral Account in an amount equal to 103% of the Stated Amount of such
Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date thirty (30)
days prior to the Maturity Date, such failure shall be treated as a drawing
under such Extended Letter of Credit (in an amount equal to the maximum Stated
Amount of such Letter of Credit), which shall be reimbursed (or participations
therein funded) by the Lenders in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit. The initial Stated Amount of each Letter
of Credit shall be at least $100,000 (or such lesser amount as may be acceptable
to the applicable Issuing Bank, the Administrative Agent and the Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank it desires to issue a Letter of Credit and the Administrative Agent
written notice at least five (5) Business Days prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall
also execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as requested from time to time by each
Issuing Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.1, the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event shall such Issuing Bank be required
to issue the requested Letter of Credit prior to the date five (5) Business Days
following the date after which such Issuing Bank has received all of the items
required to be delivered to it under this subsection. No Issuing Bank shall at
any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause such Issuing Bank or any Lender to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. Upon the written request of the Borrower, the applicable Issuing Bank
shall deliver to the




--------------------------------------------------------------------------------




Borrower a copy of each Letter of Credit issued by such Issuing Bank within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document (excluding any certificate or other document presented
by a beneficiary in connection with a drawing under such Letter of Credit) is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control. The Borrower shall examine the copy of any Letter of Credit or
any amendment to a Letter of Credit that is delivered to it by the applicable
Issuing Bank and, in the event of any claim of noncompliance with the Borrower’s
instructions or other irregularity, the Borrower will promptly (but in any
event, within five (5) Business Days after the later of (x) receipt by the
beneficiary of such Letter of Credit of the original of, or amendment to, such
Letter of Credit, as applicable and (y) receipt by the Borrower of a copy of
such Letter of Credit or amendment, as applicable) notify such Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.
(d)    Reimbursement Obligations. Upon receipt by any Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that such Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse such Issuing Bank for the amount of each demand for payment under each
Letter of Credit issued by such Issuing Bank at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind. Upon
receipt by any Issuing Bank of any payment in respect of any Reimbursement
Obligation owing with respect to a Letter of Credit issued by such Issuing Bank,
such Issuing Bank shall promptly pay to the Administrative Agent for the account
of each Lender that has acquired a participation therein under the second
sentence of the following subsection (i) such Lender’s Commitment Percentage of
such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and such Issuing Bank, or if the Borrower fails to
reimburse such Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, the failure of which such Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article VI would permit the making of Loans, the Borrower shall be deemed to
have requested a borrowing of Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Administrative Agent
shall give each Lender prompt notice of the amount of the Loan to be made
available to the Administrative Agent not later than 12:00 noon Central time and
(ii) if such conditions would not permit the making of Loans, the provisions of
subsection (j) of this Section




--------------------------------------------------------------------------------




shall apply. The limitations set forth in the second sentence of Section 2.1(a)
shall not apply to any borrowing of Base Rate Loans under this subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by any Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Commitment Percentage and (ii) (A) Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.
(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
the Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit issued by such Issuing Bank; or (viii) any consequences arising
from causes beyond the control of the Issuing Banks, the Administrative Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of each Issuing Bank’s or the Administrative Agent’s rights or powers
hereunder. Any action taken or omitted to be taken by the applicable Issuing
Bank under or in connection with any Letter of Credit issued by such Issuing
Bank, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse any Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Loan made pursuant to
the second sentence of the immediately preceding subsection (e), shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement and any other applicable Letter of Credit
Document under all circumstances whatsoever,




--------------------------------------------------------------------------------




including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against such Issuing Bank, any other Issuing Bank, the Administrative Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between the Borrower, such Issuing Bank, the Administrative
Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever;
(F) any non‑application or misapplication by the beneficiary of a Letter of
Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by such Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of, or provide a right of setoff against, the
Borrower’s Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 13.10, but not in limitation of the
Borrower’s unconditional obligation to reimburse any Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, such Issuing Bank or any Lender in respect of any
liability incurred by the Administrative Agent, such Issuing Bank or such Lender
arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, such Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, any
Issuing Bank or any Lender with respect to any Letter of Credit as determined by
a court of competent jurisdiction in a final non-appealable judgment.
(h)    Amendments, Etc. The issuance by any Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through such Issuing Bank and the Administrative
Agent), and no such amendment, supplement or other modification shall be issued
unless either (i) the respective Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
amended, supplemented or modified form or (ii) the Administrative Agent and the
Lenders, if any, required by Section 13.7 shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 3.5(c).
(i)    Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by any Issuing Bank of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
such Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of




--------------------------------------------------------------------------------




the liability of such Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such Issuing Bank to pay and discharge when due, such Lender’s Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Lender to the Administrative
Agent for the account of any Issuing Bank in respect of any Letter of Credit
issued by it pursuant to the immediately following subsection (j), such Lender
shall, automatically and without any further action on the part of such Issuing
Bank, the Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Commitment Percentage in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to each Issuing Bank
pursuant to the second and the last sentences of Section 3.5(c)). Upon receipt
by the applicable Issuing Bank of any payment in respect of any Reimbursement
Obligation, such Issuing Bank shall promptly pay to each Lender that has
acquired a participation therein under the second sentence of this
subsection (i), such Lender’s Commitment Percentage of such payment.
(j)    Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, on demand
or upon notice in accordance with subsection (e) above in immediately available
funds in Dollars the amount of such Lender’s Commitment Percentage of each
drawing paid by such Issuing Bank under each Letter of Credit issued by it to
the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Loan or as a participation, shall not exceed such
Lender’s Commitment Percentage of such drawing except as otherwise provided in
Section 3.9(d). If the notice referenced in the second sentence of
Section 2.4(e) is received by a Lender not later than 11:00 a.m. Central time,
then such Lender shall make such payment available to the Administrative Agent
not later than 2:00 p.m. Central time on the date of demand therefor; otherwise,
such payment shall be made available to the Administrative Agent not later than
1:00 p.m. Central time on the next succeeding Business Day. Each Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 11.1(e) or (f),
(iv) the termination of the Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.
(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding issued by an Issuing Bank, the applicable Issuing Bank shall
deliver to the Administrative Agent, which shall promptly deliver the same to
each Lender and the Borrower, a notice describing the aggregate amount of all
Letters of Credit issued by such Issuing Bank




--------------------------------------------------------------------------------




outstanding at such time. Upon the request of the Administrative Agent from time
to time, the applicable Issuing Bank shall deliver any other information
reasonably requested by the Administrative Agent (or a Lender through the
Administrative Agent) with respect to such Letter of Credit that is the subject
of the request. Other than as set forth in this subsection, the Issuing Banks
and the Administrative Agent shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of any Issuing Bank or the Administrative Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under the immediately preceding subsection (j).
(l)    Extended Letters of Credit. Each Lender confirms that its obligations
under the immediately preceding subsections (i) and (j) shall be reinstated in
full and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.
Section 2.5.     Assumptions Regarding Funding by Lenders.
With respect to Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Loan to be provided by such
Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Loan, then such Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Loan with interest thereon, for each day from and including the date
such Loan is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Loan, the amount
so paid shall constitute such Lender’s Loan included in the borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make available the proceeds of a
Loan to be made by such Lender.
Section 2.6.     Amendment and Restatement of Fourth Amended Credit Agreement;
Release of Liens
The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 6.1, the terms and provisions of the Fourth
Amended Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement.




--------------------------------------------------------------------------------




This Agreement is not intended to and shall not constitute a novation. All
“Loans” made and “Obligations” incurred under the Fourth Amended Credit
Agreement which are outstanding on the Effective Date shall continue as
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Fourth
Amended Credit Agreement) to the “Administrative Agent”, the “Credit Agreement”
and the “Loan Documents” shall be deemed to refer to the Administrative Agent,
this Agreement and the Loan Documents, (b) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents and (c) the Administrative Agent shall
make such reallocations, sales, assignments or other relevant actions in respect
of each Lender’s credit and loan exposure under the Fourth Amended Credit
Agreement as are necessary in order that each such Lender’s outstanding Loans
hereunder reflect such Lender’s Commitment Percentages on the Effective Date The
Borrower shall pay to the Lenders amounts payable, if any, to the Lenders under
Section 5.4 as a result of the prepayment of any “Loans” under and as defined in
the Fourth Amended Credit Agreement.
Section 2.7.     Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan (including any Loans outstanding on the Effective Date) to but excluding
the date such Loan shall be paid in full, at the following per annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error. In the case of interest on
Loans outstanding on the Effective Date, interest accrued as of the




--------------------------------------------------------------------------------




Effective Date shall be allocated among the Lenders based on their Commitment
Percentages under the Fourth Amended Credit Agreement, and interest accruing
from and after the Effective Date shall be allocated among the Lenders based on
their Commitment Percentages under this Agreement.
Section 2.8.     Number of Interest Periods.
There may be no more than seven (7) different Interest Periods outstanding at
the same time.
Section 2.9.     Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.
Section 2.10.     Prepayments.
(a)    Optional. Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be either (i) in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof or (ii) the entire outstanding principal amount of the Loans (together
with all accrued but unpaid interest thereon).
(b)    Mandatory.
(i)    Overadvance. If at any time the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders, the amount of such excess.
(ii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2 and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 5.4.
Section 2.11.     Late Charges.
If any payment required under this Agreement is not paid within ten (10) days
after it becomes due and payable, the Borrower shall pay a late charge for late
payment to compensate the Lenders for the loss of use of funds and for the
expenses of handling the delinquent payment, in an amount equal to four percent
(4%) of such delinquent payment. Such late charge shall be paid in any event not
later than the due date of the next subsequent installment of principal and/or
interest. In the event the maturity of the Obligations hereunder occurs or is
accelerated pursuant to Section 11.2, this Section shall apply only to payments
overdue prior to the time of such acceleration. This




--------------------------------------------------------------------------------




Section shall not be deemed to be a waiver of the Lenders’ right to accelerate
payment of any of the Obligations as permitted under the terms of this
Agreement.
Section 2.12.     Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.
Notwithstanding the foregoing, the Administrative Agent is authorized to rely
upon the telephonic request of any of the Borrower’s Agents. The Borrower’s
telephonic notices, requests and acceptances shall be directed to such officers
of the Administrative Agent as the Administrative Agent may from time to time
designate and shall be followed promptly by the original or a facsimile or
electronic mail Notice of Continuation required pursuant to the third sentence
of this Section 2.12. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such LIBOR
Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such LIBOR Loan
will automatically, on the last day of the current Interest Period therefor,
Convert into a Base Rate Loan notwithstanding the first sentence of Section 2.12
or the Borrower’s failure to comply with any of the terms of such Section.
Section 2.13.     Conversion.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type. Each Conversion of Base Rate Loans into LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount, and upon Conversion of a Base Rate Loan into a LIBOR
Loan, the Borrower shall pay accrued interest to the date of Conversion on the
principal amount so Converted in accordance with Section 2.7. Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan. Each such Notice of Conversion shall
be given not later than 11:00 a.m. Central time three (3) Business Days prior to
the date of any




--------------------------------------------------------------------------------




proposed Conversion into Base Rate or LIBOR Loans. Promptly after receipt of a
Notice of Conversion, the Administrative Agent shall notify each Lender of the
proposed Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Notwithstanding the foregoing, the
Administrative Agent is authorized to rely upon the telephonic request of any of
the Borrower’s Agents. The Borrower’s telephonic notices, requests and
acceptances shall be directed to such officers of the Administrative Agent as
the Administrative Agent may from time to time designate and shall be followed
promptly by the original or a facsimile or electronic mail Notice of Conversion
required pursuant to the first sentence of this Section 2.13. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.
Section 2.14.     Notes.
(a)    Notes. To the extent requested by any Lender, the Loans made by each
Lender shall, in addition to this Agreement, also be evidenced by a Note,
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.15.     Voluntary Reductions of the Commitment.
The Borrower may terminate or reduce the amount of the Commitments (for which
purpose use of the Commitments shall be deemed to include the aggregate amount
of all Letter of Credit Liabilities) at any time and from time to time without
penalty or premium upon not less than five (5) Business Days prior notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Commitments shall not be less than
$5,000,000 and integral




--------------------------------------------------------------------------------




multiples of $1,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (“Commitment Reduction Notice”); provided, however, (a) the Borrower may
not reduce the aggregate amount of the Commitments to an amount that is less
than the aggregate outstanding principal amount of the Loans unless, on or
before the effective date of such reduction, the Borrower complies with the
provisions of Section 2.10(b)(i) and (b) the Borrower may not reduce the
aggregate amount of the Commitments below $100,000,000 unless the Borrower is
fully terminating the Commitments. Promptly after receipt of a Commitment
Reduction Notice the Administrative Agent shall notify each Lender of the
proposed termination or Commitment reduction. The Commitments, once reduced
pursuant to this Section, may not be increased. The Borrower shall pay all
interest and fees, on the Loans accrued to the date of such reduction or
termination of the Commitments to the Administrative Agent for the account of
the Lenders, including but not limited to any applicable compensation due to
each Lender in accordance with Section 5.4 of this Agreement.
Section 2.16.     Extension of Maturity Date.
Borrower shall have the option to extend the Maturity Date from the Original
Maturity Date to the Extended Maturity Date, upon satisfaction of each of the
following conditions precedent:
(a)    The Borrower shall provide the Administrative Agent with written notice
of the Borrower's request to exercise the Option to Extend not more than one
hundred twenty (120) days but not less than forty-five (45) days prior to the
Original Maturity Date; and
(b)    As of the date of the Borrower's delivery of notice of request to
exercise the Option to Extend, and as of the Original Maturity Date, no Default
or Event of Default shall have occurred and be continuing, and Borrower shall so
certify in writing; and
(c)    The Borrower shall execute or cause the execution of all documents
reasonably required by the Administrative Agent to exercise the Option to
Extend; and
(d)    There shall not have occurred any change in any Borrowing Base Property
since the date on which it first became a Borrowing Base Property or the
financial condition of the Borrower or the Parent Guarantor from that which
existed as of December 31, 2017 that, in the determination of the Administrative
Agent in its sole discretion, has had a Material Adverse Effect; and
(e)    On or before the Original Maturity Date, the Borrower shall pay to the
Administrative Agent all closing and recording costs, the costs of preparing any
extension documents, including reasonable attorney’s fees if any, and any other
reasonable costs and expense associated with the Borrower’s exercise of its
extension right; and
(f)    On or before the Original Maturity Date, Borrower shall pay to the
Administrative Agent the fee provided for in Section 3.5(c); and
(g)    Borrower shall be in compliance with all of the covenants set forth in
Section 10.1.






--------------------------------------------------------------------------------




Section 2.17.     Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall make any Loan, no Issuing Bank shall issue a Letter of Credit, and
no reduction of Commitments pursuant to Section 2.15 shall take effect, if
immediately after the making of such Loan, the issuance of such Letter of Credit
or such reduction in Commitments, the aggregate principal amount of all
outstanding Loans together with the aggregate amount of all Letter of Credit
Liabilities would exceed the aggregate amount of the Commitments at such time.
Section 2.18.     Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by any Lender or any of its Affiliates pursuant to the Loan
Documents as requested by any of the Borrower’s Agents to any of the accounts
designated in the Disbursement Instruction Agreement.
Section 2.19.     Increase in Commitments.
(a)    Request for and Conditions of Increase. The Borrower shall have the right
to request increases in the aggregate amount of the Commitments by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the aggregate amount of the Commitments shall not exceed $450,000,000. Each such
increase in the Commitments must be an aggregate minimum amount of $25,000,000
and integral multiples of $5,000,000 in excess thereof. The Administrative
Agent, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders. No
Lender shall be obligated in any way whatsoever to increase its Commitment. No
Person shall become a Lender hereto pursuant to this Section 2.19 without the
approval of Borrower, the Administrative Agent and each Issuing Bank. If a new
Lender becomes a party to this Agreement, or if any existing Lender is
increasing its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, increases its Commitment
hereunder) (and as a condition thereto) purchase from the other Lenders its
Commitment Percentage or, in the case of a Lender that is increasing its
Commitment, a percentage equal to the increase of its Commitment Percentage
(determined in each case with respect to the Lenders’ relative Commitments and
after giving effect to the increase of Commitments) of any outstanding Loans, by
making available to the Administrative Agent for the account of such other
Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Loans to be purchased by such Lender plus
(B) the aggregate amount of all payments previously made by other Lenders under
Section 2.4(j) that have not been repaid plus (C) interest accrued and unpaid to
and as of such date on such portion of the outstanding principal amount of such
Loans. The Borrower shall pay to the Lenders amounts payable, if any, to such
Lenders under Section 5.4 as a result of the prepayment of any such Loans.
Effecting the increase of the Commitments under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the




--------------------------------------------------------------------------------




representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true or correct on the effective date of such increase except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z)  the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of (A) all corporate, partnership or other necessary action taken by
the Borrower to authorize such increase and (B) all corporate, partnership,
limited liability company or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent, the
Issuing Banks and the Lenders covering such matters as reasonably requested by
the Administrative Agent; (iii) a supplement to this Agreement executed by the
Borrower and by any new Lender and existing Lender that is increasing its
Commitment confirming the amount of such new or increased Commitments; (iv) new
Notes executed by the Borrower, payable to any new Lenders and replacement Notes
executed by the Borrower, payable to any existing Lenders increasing their
Commitments, in the amount of such Lender’s Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of the
Commitments; (v) ratification by the Parent Guarantor and Subsidiary Guarantors
of their obligations to which they are parties; and (vi) such other documents,
instruments, title insurance endorsements and information as Administrative
Agent shall reasonably request. In connection with any increase in the aggregate
amount of the Commitments pursuant to this Section 2.19, any Lender becoming a
party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and Anti-Money
Laundering Laws, including without limitation, the Patriot Act.
(b)    Payment of Interest and Fees. Interest and fees accrued hereunder prior
to the effective date of any increase in the Commitments shall be allocated
among the Lenders based on their Commitment Percentages prior to such increase
in the Commitments, and interest and fees accruing from and after the effective
date of such increase in the Commitments shall be allocated among the Lenders
based on their Commitment Percentages following such increase in the
Commitments.
Section 2.20.     Expiration Date of Letters of Credit Past Commitment
Termination.
If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, provide additional Cash Collateral to the Administrative Agent, for
its benefit and the




--------------------------------------------------------------------------------




benefit of the Lenders and the Issuing Banks, for deposit into the Letter of
Credit Collateral Account, in an amount equal to the amount of such excess.
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1.     Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.
Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of any Issuing Bank under this Agreement
shall be paid to such Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank. In the event the Administrative Agent fails to pay such amounts to such
Lender or such Issuing Bank, as the case may be, within one (1) Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Banks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.




--------------------------------------------------------------------------------




Section 3.2.     Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1 and 2.4(e) shall be made from the Lenders, each payment of the
fees under Sections 3.5(a), 3.5(b) and 3.5(c) shall be made for the account of
the Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.15 shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them, provided that if immediately
prior to giving effect to any such payment in respect of any Loans the
outstanding principal amount of the Loans shall not be held by the Lenders pro
rata in accordance with their respective Commitments in effect at the time such
Loans were made, then such payment shall be applied to the Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders; (d) the Conversion and Continuation of Loans of a particular Type
(other than Conversions provided for by Section 5.1) shall be made pro rata
among the Lenders according to the amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous and (e) the participation by Lenders in, payment
obligations in respect of, Letters of Credit under Section 2.4 shall be made pro
rata in accordance with their respective Commitment Percentages. Any payment or
prepayment of principal or interest made (i)(A) during the existence of a
Default or Event of Default or (B) pursuant to Section 2.10(b)(ii), shall be
made for the account of the Lenders in accordance with the order set forth in
Section 11.5 and (ii) pursuant to Section 2.10(b)(i), shall be made for the
account of the Lenders holding Commitments (or, if the Commitments have been
terminated, holding Loans, in accordance with the order set forth in
Section 11.5).
Section 3.3.     Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender not in accordance
with the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2 or Section 11.5, such Lender shall
promptly purchase from such other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2
or Section 11.5, as applicable; provided that the provisions of this Section 3.3
shall not be construed to apply to (x) the application of Cash Collateral
provided for in Section 3.9(f) or (y) any payment obtained by the Lender as
consideration for the assignment of, or sale of a participation in, any of its
Letters of




--------------------------------------------------------------------------------




Credit to any assignee or participant, other than the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this Section shall
apply). To such end, all the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. The Borrower agrees that any Lender
so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with the respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.
Section 3.4.     Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.     Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
(b)    Unused Fees. The Borrower agrees to pay to the Administrative Agent for
the account of the Lenders an unused fee equal to the sum of the daily amount by
which the aggregate amount of the Commitments exceeds the aggregate outstanding
principal balance of Loans and Letter of Credit Liabilities set forth in the
table below multiplied by the corresponding per annum rate:
Amount by Which Commitments Exceed Loans
Unused Fee
$0 to and including an amount less than 50% of the aggregate amount of the
Commitments
0.20%
Greater than or equal to an amount equal to 50% of the aggregate amount of the
Commitments
0.30%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Maturity Date or any earlier date of termination of the
Commitments or reduction of the Commitments to zero.
(c)    Extension Fee. If the Borrower exercises its right to extend the Maturity
Date in accordance with Section 2.16, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee equal to 0.15% of the
amount of such Lender’s Commitment (whether or not utilized).




--------------------------------------------------------------------------------




(d)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent, the Syndication Agent
and the Arrangers as provided in the Fee Letter and as may be otherwise agreed
to in writing from time to time.
(e)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or terminated or (y) to but excluding the date
such Letter of Credit is drawn in full (the “Letter of Credit Fee”); provided,
however, notwithstanding anything to the contrary contained herein, while any
Event of Default exists, such Letter of Credit Fees shall accrue at the
Post-Default Rate. In addition to such fees, the Borrower shall pay to each
Issuing Bank solely for its own account, an issuance or fronting fee in respect
of each Letter of Credit issued by such Issuing Bank in an amount to be agreed
between the Borrower and such Issuing Bank, which fee may be payable either as a
percentage of the face amount of each Letter of Credit payable to such Issuing
Bank at the time of issuance of such Letter of Credit or as a per annum rate on
the daily average Stated Amount of such Letter of Credit from the date of
issuance through and including the expiration or cancellation of such Letter of
Credit. The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Maturity Date, (iii) on the date the Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative
Agent. The Borrower shall pay directly to each Issuing Bank from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged or incurred by such Issuing Bank from time to time in like circumstances
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or any other transaction relating thereto.
All fees payable hereunder shall be paid on the dates due and in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees, to the applicable Lenders. Fees paid shall not be refundable under any
circumstances.
Section 3.6.     Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three-hundred sixty (360) days and the actual number of days
elapsed.
Section 3.7.     Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly,




--------------------------------------------------------------------------------




in any manner whatsoever, interest in excess of that which may be lawfully paid
by the Borrower under Applicable Law. The parties hereto hereby agree and
stipulate that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.6(a)(i) and (ii). Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.8.     Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9.     Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in Section
13.7.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks hereunder; third, to Cash
Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement,




--------------------------------------------------------------------------------




as determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with subsection (e) below; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or any
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or amounts owing by such Defaulting Lender under Section
2.4(g) in respect of Letters of Credit (such amounts “L/C Disbursements”), in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Article VI were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Disbursements
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Disbursements owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Liabilities are held by the Lenders pro rata as if there had
been no Lenders that were Defaulting Lenders. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5(b) or 3.5(e) for any period during which that Lender is a Defaulting
Lender except to the extent allocable to the sum of (1) the outstanding
principal amount of the Loans funded by it, and (2) the Commitment Percentage of
the Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 3.9(g).
(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5(e) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 3.9(g).
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) and (ii), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities that has been reallocated
to such Non-Defaulting Lender pursuant to the immediately




--------------------------------------------------------------------------------




following subsection (d), (y) pay to the Issuing Banks the amount of any such
Fee otherwise payable to such Defaulting Lender to the extent not reallocated to
Non-Defaulting Lenders pursuant to Section 3.9(f) and allocable to such Issuing
Bank’s Fronting Exposure to such Defaulting Lender and not, in the case of the
Issuing Bank, Cash Collateralized in accordance with Section 3.9(g), and (z) not
be required to pay the remaining amount of any such Fee.
(d)    Defaulting Lender Cure. If the Borrower, the Issuing Banks and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participation in Letters of Credit to be held pro rata by
the Lenders as if there had been no Lenders that were Defaulting Lenders,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(e)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of Section
13.6(b). No party hereto shall have any obligation whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. In addition, any
Lender which is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment and Loans via an assignment subject to and in
accordance with the provisions of Section 13.6(b). In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 13.6(b), shall pay to the
Administrative Agent an assignment fee in the amount of $7,500. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent or any of
the Lenders.
(f)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (determined without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Article VI are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 13.22, no reallocation




--------------------------------------------------------------------------------




hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(g)    Cash Collateral.
(i)    If the reallocation described in the immediately preceding subsection (f)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.
(ii)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (f) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of such Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the applicable Issuing Bank, and agree to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Liabilities, to
be applied pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the applicable
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of such Issuing Bank
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and such Issuing Bank that there exists excess




--------------------------------------------------------------------------------




Cash Collateral; provided that, subject to the immediately preceding subsection
(b), the Person providing Cash Collateral and such Issuing Bank may (but shall
not be obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
(h)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure (after
giving effect to any reallocations in accordance with subsection (f) of this
Section 3.9 and Cash Collateral provided by the Borrower and any Defaulting
Lenders at such time) after giving effect thereto.
Section 3.10.     Taxes; Foreign Lenders.
(a)    Defined Terms. For purposes of this Section, the term “Lender” includes
each Issuing Bank and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability (together with
reasonably appropriate details supporting the calculation of such payment or
liability) delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.




--------------------------------------------------------------------------------




(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.




--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit J-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or




--------------------------------------------------------------------------------




(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.




--------------------------------------------------------------------------------




(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Amendment and Restatement. For purposes of determining withholding taxes
imposed under the FATCA, from and after the effective date of this Agreement the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(j)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.11.     Lender Failure to Make Payment.
If any Lender shall fail to make any payment required to be made by it pursuant
to Sections 2.5, 3.1(b) or 12.8, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.








--------------------------------------------------------------------------------




ARTICLE IV. BORROWING BASE PROPERTIES; SUBSIDIARY GUARANTORS
Section 4.1.     Eligibility of Properties.
(a)    Initial Borrowing Base Properties. On the Effective Date, the Initial
Borrowing Base Properties shall be the sole Borrowing Base Properties, and the
Operating Property Value initially attributable to such Property shall be as
approved by the Lenders and set forth on Schedule 4.1.
(b)    Additional Borrowing Base Properties. If after the Effective Date the
Borrower desires that the Lenders include any additional Property in calculation
of the provisions of Sections 10.1(b)(ii), (f) and (g), the Borrower shall so
notify the Administrative Agent in writing. To the extent such Property is not
an Eligible Property, such Property shall only be included as a Borrowing Base
Property and included in the calculation of Unencumbered Borrowing Base Asset
Value upon the consent of the Requisite Lenders in their sole discretion. No
Property will be included as a Borrowing Base Property unless the Borrower
delivers to the Administrative Agent the following, in form and substance
satisfactory to the Administrative Agent:
(i)    An executive summary of the Property including, at a minimum, the
following information relating to such Property: (A) a description of such
Property, such description to include the age, location, site plan and physical
condition of such Property; (B) the purchase price paid or to be paid for such
Property; (C) the current and projected condition of the regional market and
specific submarket in which such Property is located; and (D) the current
projected capital plans and, if applicable, current renovation plans for such
Property;
(ii)    An operating statement for such Property audited or certified by a
representative of the Borrower as being true and correct in all material
respects and prepared in accordance with GAAP for the previous three fiscal
years, as well as operating statements for the most recent month, the
year-to-date and the trailing twelve months, provided that, with respect to any
period such Property that was owned by the Borrower or a Subsidiary for less
than three years, such information shall only be required to be delivered to the
extent reasonably available to the Borrower and such certification may be based
upon the Borrower’s knowledge and provided further, that if such Property has
been operating for less than three years, the Borrower shall provide such
projections and other information concerning the anticipated operation of such
Property as the Administrative Agent may reasonably request;
(iii)    To the extent available, three-year historical and pro forma capital
expenditure reports and projections;
(iv)    Copies of any ground lease with respect to such Property;
(v)    The Smith Travel STAR Report (or any successor thereto or substitute
therefor reasonably acceptable to the Administrative Agent) for such Property
and its primary competitive set for the most current month available, along with
the prior year-end report;




--------------------------------------------------------------------------------




(vi)    Any PIP required to remain in compliance with the applicable Franchise
Agreement and Management Agreement;
(vii)    Copies of all policies of insurance required by Section 8.5;
(viii)    Seismic reports, if applicable and available to the Borrower, relating
to such Property; and
(ix)    Such other information the Administrative Agent may reasonably request
in order to evaluate the Property.
Upon its receipt of the foregoing documents and information, the Administrative
Agent will promptly send the foregoing documents and information to each of the
Lenders.
(c)    Property Addition. With respect to any proposed Borrowing Base Property
under subsection (b) above, such Property shall become a Borrowing Base Property
upon execution and delivery to the Administrative Agent of (i) a Compliance
Certificate showing the calculation of the provisions of Sections 10.1(b)(ii),
(f) and (g) after inclusion of such Property as a Borrowing Base Property, and
certifying that such Property constitutes an Eligible Property, (ii) if such
property is owned by a Subsidiary of the Borrower, all of the items required to
be delivered to the Administrative Agent under Section 4.2(a) if not previously
delivered, and (iii) such other items or documents as may be reasonably
appropriate under the circumstances, including updates of the documents
described in the immediately preceding subsection (b), and satisfaction of all
other closing requirements reasonably imposed by the Administrative Agent.
(d)    Release of Borrowing Base Properties. The Borrower may request, by
providing not less than five (5) days’ prior written notice (with such notice to
be accompanied by the certificate described in clause (iii) below and any other
documentation reasonably necessary to permit the Administrative Agent to
determine if the conditions in clauses (i) and (ii) below have been satisfied)
to the Administrative Agent, to remove a Borrowing Base Property from the
Borrowing Base Pool (but only in connection with a refinancing or sale of such
Property), which removal (the “Borrowing Base Property Removal”) shall be
effected by the Administrative Agent if the Administrative Agent determines all
of the following conditions are satisfied as of the date of such Borrowing Base
Property Removal:
(i)    No Default or Event of Default exists or will exist immediately after
giving effect to such Borrowing Base Property Removal;
(ii)    Immediately prior to such Borrowing Base Property Removal the Borrower
is in compliance with the covenants set forth in this Agreement (including the
provisions of Section 10.1); and
(iii)    The Borrower shall have delivered to the Administrative Agent a
certificate demonstrating on a pro forma basis as of the date of the most
recently delivered Compliance Certificate, and the Administrative Agent shall
have determined to its satisfaction, that upon




--------------------------------------------------------------------------------




such Borrowing Base Property Removal the Borrower shall be in compliance with
the provisions of Section 10.1.
Section 4.2.     Subsidiary Guarantors.
(a)    Subject to requirements of Applicable Law, within 5 Business Days after
the end of any calendar quarter during which any Person becomes a Material
Subsidiary after the Agreement Date (or such longer period as may be acceptable
to the Administrative Agent), the Borrower shall deliver to the Administrative
Agent each of the following in form and substance reasonably satisfactory to the
Administrative Agent: (i) an Accession Agreement in the form required pursuant
to the Subsidiary Guaranty executed by such Subsidiary and (ii) the items that
would have been delivered under subsections (iv) through (viii) of Section
6.1(a) and under Section 6.1(c) if such Subsidiary had been a Material
Subsidiary on the Agreement Date. Upon execution and delivery thereof, each such
Person shall automatically become a Subsidiary Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Loan Documents.
(b)    The Borrower may request, by providing not less than five (5) days’ prior
written notice (or such shorter period as may be acceptable to the
Administrative Agent) (with such notice to be accompanied by the certificate
described in clause (vi) below and any other documentation reasonably necessary
to permit the Administrative Agent to determine if the conditions in clauses (i)
through (v) below have been satisfied) to the Administrative Agent, to release a
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor ceases to be a Material Subsidiary or becomes an Excluded
Subsidiary, which release (the “Guarantor Release”) shall be effected by the
Administrative Agent if the Administrative Agent determines all of the following
conditions are satisfied as of the date of such Guarantor Release:
(i)    Such Subsidiary Guarantor owns no Borrowing Base Property, nor any direct
or indirect equity interest in any Subsidiary that owns a Borrowing Base
Property;
(ii)    Such Subsidiary Guarantor is not otherwise required to be a party to the
Subsidiary Guaranty under Section 4.2(a) above;
(iii)    No Default or Event of Default exists or will exist immediately after
giving effect to such Guarantor Release;
(iv)    Immediately prior to such Guarantor Release the Borrower is in
compliance with the covenants set forth in this Agreement (including the
provisions of Section 10.1);
(v)    the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the date of such Guarantor Release with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for




--------------------------------------------------------------------------------




changes in factual circumstances specifically and expressly permitted under the
Loan Documents; and
(vi)    The Borrower shall have delivered to the Administrative Agent a
certificate demonstrating on a pro forma basis as of the date of the most
recently delivered Compliance Certificate, and the Administrative Agent shall
have determined to its satisfaction, that upon such Guarantor Release the
Borrower shall be in compliance with the provisions of Section 10.1.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.
Section 4.3.     Frequency of Calculations of Unencumbered Borrowing Base Asset
Value.
Initially, the Unencumbered Borrowing Base Asset Value shall be the amount set
forth as such in the Compliance Certificate delivered under Section 6.1.
Thereafter, the Unencumbered Borrowing Base Asset Value shall be the amount set
forth as such in the Compliance Certificate delivered from time to time under
Article IX. Any increase in the Operating Property Value of a Borrowing Base
Property shall become effective as of the next determination of the Unencumbered
Borrowing Base Asset Value as provided in this Section.
ARTICLE V. YIELD PROTECTION, ETC.
Section 5.1.     Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making,
Continuing, Converting, or maintaining of any Loans or its obligation to make,
continue, convert or maintain any Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation




--------------------------------------------------------------------------------




or the maintenance by such Lender of capital or liquidity in respect of its
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:
(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);
(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such LIBOR Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or
(iii)        imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.
(c)        Lender’s Suspension of LIBOR Loans. Without limiting the effect of
the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans hereunder shall be suspended until
such Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5 shall apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy, liquidity or similar requirement against or with
respect to or measured by reference to Letters of Credit and the result shall be
to increase the cost to the Issuing Banks of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by any Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by such Issuing Bank or




--------------------------------------------------------------------------------




such Lender, the Borrower shall pay immediately to such Issuing Bank or, in the
case of such Lender, to the Administrative Agent for the account of such Lender,
from time to time as specified by such Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate such Issuing Bank or
such Lender for such increased costs or reductions in amount.
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of a Lender or an Issuing Bank,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent, each
Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error. The Borrower shall pay the Administrative Agent, any such
Issuing Bank or any such Lender, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
Section 5.2.     Suspension of LIBOR Loans.
(i)    Anything herein to the contrary notwithstanding, unless and until a
Replacement Rate is implemented in accordance with clause (ii) below, if, on or
prior to the determination of LIBOR for any Interest Period:
(a)    The Administrative Agent shall reasonably determine (which determination
shall be conclusive) that reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period;
(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or
(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans




--------------------------------------------------------------------------------




and the Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.
(ii) Notwithstanding anything to the contrary in Section 5.2(i) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (a) the circumstances described in
Section 5.2(i)(a) or (i)(b) have arisen and that such circumstances are unlikely
to be temporary, (b) any applicable interest rate specified herein is no longer
a widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. syndicated loan market or (c) the applicable supervisor or administrator
(if any) of any applicable interest rate specified herein or any Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in Dollars in the U.S. syndicated loan
market, then Administrative Agent and the Borrower shall endeavor to establish
an alternate rate of interest to LIBOR that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time. The Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 5.2(i)(a) or (i)(b), 5.2.(ii)(a), 5.2.(ii)(b) or 5.2.(ii)(c) occurs with
respect to the Replacement Rate or (B) the Administrative Agent (or the
Requisite Lenders through the Administrative Agent) notifies the Borrower that
the Replacement Rate does not adequately and fairly reflect the cost to the
Lenders of funding the Loans bearing interest at the Replacement Rate; provided,
that if such Replacement Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.2(ii). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 13.8), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices signed from such Lenders that in the aggregate
constitute Requisite Lenders, with each such notice stating that such Lender
objects to such amendment (which such notice shall note with specificity the
particular provisions of the amendment to which such Lender objects). Until an
alternate rate of interest shall be determined in accordance with this clause
(ii) (and if no rate is available on the Reuters Screen LIBOR01 Page or any
applicable successor page), the alternate rate shall be the Base Rate. To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (ii), the Replacement Rate shall be applied in a
manner consistent with market practice.






--------------------------------------------------------------------------------




Section 5.3.     Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).
Section 5.4.     Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration or the exercise by the Borrower of
its rights under Section 5.6) on a date other than the last day of the Interest
Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, in the case
of a LIBOR Loan, without limitation, an amount equal to the then present value
of (A) the amount of interest that would have accrued on such LIBOR Loan for the
remainder of the Interest Period at the rate applicable to such LIBOR Loan, less
(B) the amount of interest that would accrue on the same LIBOR Loan for the same
period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which the Borrower failed to borrow, Convert
or Continue such LIBOR Loan calculating present value by using as a discount
rate LIBOR quoted on such date, including without limitation any losses or
expenses incurred in obtaining, liquidating or employing deposits from third
parties. Upon the Borrower’s request, the Administrative Agent shall provide the
Borrower with a statement setting forth the basis for requesting such
compensation and the method for determining the amount thereof. Any such
statement shall be conclusive absent manifest error.
Section 5.5.     Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2, or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate




--------------------------------------------------------------------------------




Loans on the last day(s) of the then current Interest Period(s) for LIBOR Loans
(or, in the case of a Conversion required by Section 5.1(c), Section 5.2, or
Section 5.3 on such earlier date as such Lender or the Administrative Agent, as
applicable, may specify to the Borrower (with a copy to the Administrative
Agent, as applicable)) and, unless and until such Lender or the Administrative
Agent, as applicable, gives notice as provided below that the circumstances
specified in Section 5.1, Section 5.2, or Section 5.3 that gave rise to such
Conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Pro Rata Shares.
Section 5.6.     Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1(c) or 5.3 but the obligation of
the Requisite Lenders shall not have been suspended under such Sections, and in
the case of clause (a) or (b) such Lender has declined or is unable to designate
a different Lending Office in accordance with Section 5.7 or (c) a Lender is a
Defaulting Lender or a Non-Consenting Lender, then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.5(b)),
all of its interests, rights (other than its existing rights to payments
pursuant to Section 3.10 or Section 5.1 and rights to indemnification under
Section 13.9) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.6(b)(iv);




--------------------------------------------------------------------------------




(ii)    such Lender shall have received payment of (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by such Lender under Section 2.4(j) that have
not been repaid plus (z) any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Lender, or any other amount as may be mutually
agreed upon by such Affected Lender and Eligible Assignee. Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender, any other Lender
or any titled agent be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In the case of any
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable consent, approval or
waiver. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10, 5.1 or 5.4)
with respect to any period up to the date of replacement.
Section 5.7.     Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 5.8.     Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
ARTICLE VI.      CONDITIONS PRECEDENT
Section 6.1.     Initial Conditions Precedent.
The effectiveness of this Agreement is subject to the satisfaction or waiver of
the following conditions precedent:




--------------------------------------------------------------------------------




(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    a Note payable to each Lender not party to the Fourth Amended Credit
Agreement and a replacement Note payable to each Lender whose Commitment is
being increased pursuant to this Agreement (excluding, in each case, any Lender
that has requested that it not receive a Note), in each case complying with the
terms of Section 2.14(a);
(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;
(iv)    an opinion of Polsinelli PC, counsel to the Borrower and the other Loan
Parties, addressed to the Administrative Agent and the Lenders;
(v)    the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of organization or formation of such
Person;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Person and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Person is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party;
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Person, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;
(ix)    a Compliance Certificate for the Parent Guarantor’s fiscal quarter ended
March 31, 2018;
(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;
(xi)    evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the




--------------------------------------------------------------------------------




Administrative Agent and any of the Lenders, including without limitation, the
fees and expenses of counsel to the Administrative Agent, have been paid;
(xii)    evidence reasonably satisfactory to the Administrative Agent that (A)
all accrued and unpaid interest, fees and expenses under the Fourth Amended
Credit Agreement shall have been fully paid, the commitments thereunder shall be
amended and restated as of the date hereof as set forth on Schedule 1 hereto,
and any and all Liens thereunder have been terminated and released and (B) the
Term Loan Agreement has been amended with the consent of the “Required Lenders”
under (and as defined in) the Term Loan Agreement effecting certain changes to
such agreement which conform with the applicable terms of this Agreement and
other relevant Loan Documentation;
(xiii)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
(b)    a certificate signed by a Responsible Officer of each Loan Party
certifying that no Default or Event of Default shall exist and the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in this Agreement and in the other Loan Documents delivered
pursuant to Section 6.1 of this Agreement shall be true and correct; and
(c)     (i) the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act and (ii) to the
extent the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five (5) days prior to the Effective Date, any
Lender that has requested, in a written notice to the Borrower at least ten (10)
days prior to the Effective Date, a Beneficial Ownership Certification, in
relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).
Section 6.2.     Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent to the first
Credit Event contained in Section 6.1, the obligations (i) of the Lenders to
make any Loans and (ii) the Issuing Banks to issue, extend or increase any
Letters of Credit are each subject to the further conditions precedent that: (a)
no Default or Event of Default shall exist as of the date of the making of such
Loan or date of issuance, extension or increase of such Letter of Credit or
would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.17 would occur after giving effect thereto; (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or increase of such Letter of Credit with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and




--------------------------------------------------------------------------------




warranties shall have been true and correct in all material respects (except
that, to the extent any representation or warranty is qualified by materiality
or Material Adverse Effect or similar language, such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents; and (c) in the case of the borrowing of Loans, the
Administrative Agent shall have received a timely Notice of Borrowing and in the
case of the issuance, extension or increase of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
timely request for the issuance, extension or increase of such Letter of Credit.
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time such
Loan is made or any Letter of Credit is issued, extended or increased that all
conditions to the making of such Loan or issuing, extending or increasing of
such Letter of Credit contained in this Article VI have been satisfied.
Section 6.3.     Conditions as Covenants.
If the Lenders permit the making of any Loans prior to the satisfaction of all
conditions precedent set forth in Sections 6.1 or 6.2 but require the Borrower
to cause such condition or conditions to be satisfied after the date of the
making of such Loans, the Borrower shall enter into a supplementary agreement
establishing the conditions to be satisfied thereafter and the time by which
they must be satisfied, as reasonably required by the Administrative Agent.
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Administrative
Agent and the other Lenders that insofar as such Lender is concerned the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 6.1 and 6.2.
ARTICLE VII.     REPRESENTATIONS AND WARRANTIES
Section 7.1.     Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, and, in the case of the Issuing Banks, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Loan Parties is a
corporation, trust, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the requisite corporate, trust, partnership or
limited liability company power and authority to own or lease its respective
properties and to carry on its respective business and is duly qualified as, and
is in good standing as a foreign corporation, partnership or other legal entity
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.
None of the Parent, the Borrower or any Loan Party or any other Subsidiary is an
EEA Financial Institution.




--------------------------------------------------------------------------------




(b)    Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of the Parent Guarantor and all of its
Subsidiaries setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Person, (ii) each Person holding any Equity Interest in
such Person, (iii) the nature of the Equity Interests held by each such Person
and (iv) the percentage of ownership of such Person represented by such Equity
Interests. As of the Agreement Date, except as disclosed in such Schedule (A),
each of the Parent Guarantor, the Borrower and their Subsidiaries owns, free and
clear of all Liens, and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other Equity Interests of any type in, any such
Person. As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Parent Guarantor and its
Subsidiaries, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Parent Guarantor or the Borrower. Part I of
Schedule 7.1(b) may be updated from time to time in accordance with the terms of
this Agreement.
(c)    Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the requisite partnership power, and has taken all necessary
limited partnership action, and the Parent Guarantor has taken all necessary
action, to authorize the Borrower, to borrow and obtain other extensions of
credit hereunder. The Borrower and each other Loan Party has the requisite
corporate, partnership or limited liability company power, and has taken all
necessary corporate, partnership or limited liability company action, and the
Parent Guarantor has taken all necessary action, to authorize each Loan Party,
to execute, deliver and perform each of the Loan Documents and the Fee Letter to
which it is a party in accordance with their respective terms and perform its
respective obligations thereunder. The Loan Documents and the Fee Letter to
which the Borrower or any other Loan Party is a party have been duly executed
and delivered by the duly authorized officers of such Person and each is a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.
(d)    Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party and the Fee Letter in accordance with their respective terms
and the borrowings and other extensions of credit hereunder do not and will not,
by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval that has not been obtained or violate any Applicable Law
(including any Environmental Law) relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party, or any indenture, agreement or other instrument to
which any Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect




--------------------------------------------------------------------------------




to any Property now owned or hereafter acquired by any Loan Party other than in
favor of the Administrative Agent for its benefit and the benefit of the
Lenders.
(e)    Compliance with Law; Governmental Approvals. Each Loan Party and each
Subsidiary of any Loan Party is in compliance with each Governmental Approval
and all other Applicable Laws relating to it except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.
(f)    Title to Properties; Liens. Schedule 7.1(f) is, as of the Agreement Date,
a complete and correct listing of all real estate assets of the Loan Parties.
Each of the Loan Parties holds good, marketable and insurable title each
Property purported to be owned by it (or, in the case of the leasehold estate
under a ground lease, a good, valid and insurable leasehold estate), subject
only to Permitted Liens, and has good and sufficient title to, or a valid
leasehold interest in, all FF&E and other personal property (except such as may
be owned by the Manager as provided in the applicable Management Agreement)
necessary for the continued operating of such Property in the ordinary course.
No Borrowing Base Property is subject to any Lien other than Permitted Liens.
Each of the Borrowing Base Properties satisfies all of the requirements under
the Loan Documents for being an Eligible Property.
(g)    Existing Indebtedness. Schedule 7.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness (including all Guarantees of
Indebtedness) of each of the Loan Parties and the other Subsidiaries, and if
such Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. As of the Agreement Date, the Loan Parties and the other
Subsidiaries are in compliance in all material respects with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness.
(h)    Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Loan Parties
that is party to any Material Contract has performed and is in compliance in all
material respects with all of the terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.
(i)    Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of Borrower, are there any
actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting, any Loan Party,
any Subsidiary of any Loan Party or any of their respective properties (except
for claims for personal injury or property damage that are covered by insurance
and, in the case of actions or proceedings that have been commenced, have been
tendered to the insurer for defense and with respect to which the insurer has
not denied coverage) in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) in any manner
draws into question the validity or enforceability of any Loan Documents or the
Fee Letter. There




--------------------------------------------------------------------------------




are no strikes, slow downs, work stoppages or walkouts or other labor disputes
in progress or threatened relating to, any Loan Party or any Subsidiary of any
Loan Party.
(j)    Taxes. All federal, state and other tax returns of, each Loan Party and
each other Subsidiary of the Parent Guarantor required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party, each other
Subsidiary of the Parent Guarantor, and their respective Properties, income and
other assets which are material in amount are due and payable have been paid,
except any such nonpayment or non-filing which is at the time permitted under
Section 8.6. As of the Agreement Date, none of the United States income tax
returns of, any Loan Party is under audit.
(k)    Financial Statements. The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of the Parent Guarantor and its
consolidated Subsidiaries for the fiscal year ended December 31, 2017, together
with the related consolidated statements of operations, shareholders’ equity and
cash flow for the fiscal quarter ended on such date. Such balance sheet and
statements (including related schedules and notes) are complete and correct in
all material respects and present fairly, in accordance with GAAP (subject to
Section 1.2(a)) consistently applied throughout the periods involved, the
consolidated financial position of the Parent Guarantor and its consolidated
Subsidiaries as at such date and the results of operations and the cash flow for
such period.
(l)    No Material Adverse Effect. Since December 31, 2017, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Loan Parties is Solvent.
(m)    Operating Statements. The operating statements and other information for
each Borrowing Base Property delivered by the Borrower to the Administrative
Agent fairly present the Operating Expenses, Gross Operating Revenues, Net
Operating Income and Adjusted NOI for each Borrowing Base Property and all
Borrowing Base Properties, collectively, for the period then ended.
(n)    ERISA. Each member of the ERISA Group has fulfilled its obligations under
the contribution requirements of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
(o)    Absence of Default. None of the Loan Parties or their Subsidiaries is in
default under its articles of incorporation, bylaws, partnership agreement or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
such Person




--------------------------------------------------------------------------------




under any agreement (other than this Agreement) or judgment, decree or order to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound where such default or event of default could,
individually or in the aggregate, have a Material Adverse Effect.
(p)    Environmental Laws. Each of the Loan Parties and their Subsidiaries:
(i) is in compliance with all Environmental Laws applicable to its business,
operations and the Properties, (ii) has obtained all Governmental Approvals
which are required under Environmental Laws, and each such Governmental Approval
is in full force and effect, and (iii) is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with could be reasonably expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, no Loan Party has any knowledge of, nor has
received notice of, any past present or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Loan Party or any Subsidiary of any Loan Party,
its respective businesses or operations or with respect to its Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential common
law or legal claim or other liability, or (iii) cause any of its Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off‑site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against any Loan Party or any Subsidiary of any Loan Party relating
in any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect. None of the Properties of the Loan Parties or any of
their Subsidiaries is listed on or proposed for listing on the National Priority
List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law. To the Borrower’s knowledge, no Hazardous Materials generated at or
transported from any Property of any Loan Party or any Subsidiary of any Loan
Party is or has been transported to, or disposed of at, any location that is
listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.
(q)    Investment Company. No Loan Party is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions




--------------------------------------------------------------------------------




contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.
(r)    Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
(s)    Affiliate Transactions. Except as permitted by Section 10.9 or as
otherwise set forth on Schedule 7.1(s), no Loan Party is a party to or bound by
any agreement or arrangement (whether oral or written) with any Affiliate.
(t)    Intellectual Property. Each of the Loan Parties owns or has the right to
use, under valid license agreements or otherwise, all patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”), if any,
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trade secret, trade name, copyright, or
other proprietary right of any other Person.
(u)    Business. As of the Agreement Date, the principal business of the Parent
Guarantor, the Borrower and their Subsidiaries is the ownership and/or leasing
of hotel properties.
(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to any Loan Party or any Subsidiary of any Loan
Party ancillary to the transactions contemplated hereby.
(w)    Accuracy and Completeness of Information. (i) All written information,
reports and other papers and data furnished to the Administrative Agent, any
Issuing Bank or any Lender by, on behalf of, or at the direction of, any Loan
Party were, at the time the same were so furnished, complete and correct in all
material respects, or, in the case of financial statements, present fairly, in
accordance with GAAP (subject to Section 1.2(a)) consistently applied throughout
the periods involved, the financial position of the Persons involved as at the
date thereof and the results of operations for such periods and (ii) as of the
Effective Date, to the best knowledge of the Borrower, the information included
in the Beneficial Ownership Certification provided on or prior to the Effective
Date to any Lender in connection with this Agreement is true and correct in all
respects. To Borrower’s knowledge, there is no fact is known to any Loan Party
which has had, or may in the future have (so far as the Borrower can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 7.1(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent, the Issuing Banks and the Lenders prior to the Effective
Date. No document furnished or written statement made to the Administrative
Agent, any Issuing Bank or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a fact material
to the creditworthiness of any Loan Party or omits or will omit to state a
material fact necessary in order to make the statements contained therein not
misleading.




--------------------------------------------------------------------------------




(x)    Not Plan Assets; No Prohibited Transactions. For purposes of ERISA and
the Internal Revenue Code, none of the assets of any Loan Party or any of their
Subsidiaries constitutes “plan assets”, within the meaning of ERISA and the
regulations promulgated thereunder, of any Benefit Plan. The execution, delivery
and performance of the Loan Documents and the Fee Letter by the Loan Parties,
and the borrowing, other credit extensions and repayment of amounts thereunder,
do not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.
(y)    Anti-Corruption Laws and Sanctions. None of the Parent Guarantor,
Borrower, any Subsidiary, any of their respective directors, officers, or, to
the knowledge of the Borrower or such Subsidiary, employees, Affiliates or any
agent or representative of the Parent Guarantor, Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from this Agreement,
(i) is a Sanctioned Person or currently the subject or target of any Sanctions,
(ii) has its assets located in a Sanctioned Country, (iii) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons or (iv) has violated any Anti-Money Laundering Law in any
material respect. Each of the Parent Guarantor, Borrower and its Subsidiaries,
and to the knowledge of Borrower, each director, officer, employee, agent and
Affiliate of Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects. Each of the Parent Guarantor and
the Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance with the Anti-Corruption Laws and applicable
Sanctions by the Borrower, its Subsidiaries, their respective directors,
officers, employees, Affiliates and agents and representatives of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from this Agreement.
Section 7.2.     Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any of
the other Loan Documents (including, but not limited to, any such statement made
in or in connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent, any Issuing Bank or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of Letters of Credit.








--------------------------------------------------------------------------------




ARTICLE VIII.     AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Borrower shall comply with the
following covenants:
Section 8.1.     Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Specified Loan Party and each of its and their respective
Subsidiaries to, and by its execution hereof the Parent Guarantor agrees that it
shall and shall cause each of its Subsidiaries to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.
Section 8.2.     Compliance with Applicable Law.
The Borrower shall, and shall cause each other Specified Loan Party and each of
its and their respective Subsidiaries to, and by its execution hereof the Parent
Guarantor agrees that it shall and shall cause each of its Subsidiaries to,
comply with all Applicable Laws (including, without limitation, Anti-Corruption
Laws, Anti-Money Laundering Laws and Sanctions), including the obtaining of all
Governmental Approvals, where the failure to comply could reasonably be expected
to have a Material Adverse Effect. The Borrower shall maintain in effect and
enforce policies and procedures designed to ensure compliance with the
Anti-Corruption Laws and applicable Sanctions by the Borrower, its Subsidiaries,
their respective directors, officers, employees, Affiliates and agents and
representatives of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from this Agreement.
Section 8.3.     Maintenance of Property.
The Borrower shall, and shall cause each other Specified Loan Party to, and by
its execution hereof the Parent Guarantor agrees that it shall and shall cause
each of its Subsidiaries to, keep in all material respects all Properties owned
or leased by it in good repair and working order, condition and appearance
(ordinary wear and tear excepted), free of any structural defects and otherwise
in a manner consistent with industry standards in the area in which such
Property is located.
Section 8.4.     Conduct of Business.
The Borrower shall, and shall cause each other Specified Loan Party and each of
its or their respective Subsidiaries to, and by its execution hereof the Parent
Guarantor agrees that it shall and shall cause each of its Subsidiaries to,
carry on its respective principal business activities as described in
Section 7.1(u) and not enter into any other principal line of business that is
not otherwise engaged in by such Person as of the Agreement Date.




--------------------------------------------------------------------------------




Section 8.5.     Insurance.
The Borrower shall, and shall cause each other Specified Loan Party and each of
its and their respective Subsidiaries to, and by its execution hereof the Parent
Guarantor agrees that it shall and shall cause each of its Subsidiaries to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by similar businesses or as may be required by Applicable
Law. The Borrower shall from time to time deliver to the Administrative Agent
upon request a certificate of insurance, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby Such insurance shall, in
any event, include terrorism coverage and all of the following:
(A)    Insurance against loss to such Borrowing Base Properties on an “All Risk”
policy form, covering insurance risks no less broad than those covered under a
Special Multi Peril (SMP) policy form, which contains a Commercial ISO “Causes
of Loss-Special Form,” in the then current form, and such other risks as
Administrative Agent may reasonably require, in amounts equal to the full
replacement cost of each of the Borrowing Base Properties including fixtures and
equipment, the applicable Loan Party’s interest in leasehold improvements, and
the cost of debris removal, with deductibles approved by Administrative Agent,
except that any deductibles for any insurance covering damage by windstorm may
be in amounts up to 5% of the value of the Borrowing Base Property insured;
(B)    Business income insurance in amounts sufficient to pay during any period
in which a Property may be damaged or destroyed, for a period of twelve (12)
months; (i) at least 100% of projected Net Operating Income and (ii) all amounts
(including, but not limited to, all taxes, assessments, utility charges and
insurance premiums) required to be paid by any tenants of the Borrowing Base
Property;
(C)    During the making of any alterations or improvements to a Borrowing Base
Property, carry or cause to be carried builder’s completed value risk insurance
against “all risks of physical loss” for the full replacement cost of such
Borrowing Base Property;
(D)    Insurance against loss or damage by flood or mud slide in compliance with
The Flood Disaster Protection Act of 1973, as amended from time to time, if any
Property is now, or at any time while the Obligations or any portion thereof
remains unpaid shall be, situated in any area which an appropriate Governmental
Authority designates as a special flood hazard area, in amounts equal to the
full replacement value of all above grade structures on such Borrowing Base
Property, or as such lesser amounts as may be available under Federal flood
insurance programs;
(E)    Commercial general public liability insurance, with the location of the
Borrowing Base Properties designated thereon, against death, bodily injury and
property damage arising on, about or in connection with the Borrowing Base
Properties, with applicable Subsidiary Guarantor listed as an insured, with such
limits as Borrower or the applicable Subsidiary Guarantor may reasonably require
(but in no event less than $5,000,000 per occurrence including any excess
coverage); and




--------------------------------------------------------------------------------




(F)    Such other insurance, including, without limitation, earthquake and
environmental coverages, relating to the Borrowing Base Properties and the uses
and operation thereof as the Administrative Agent may, from time to time,
reasonably require.
Section 8.6.     Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Specified Loan Party to, and by
its execution hereof the Parent Guarantor agrees that it shall and shall cause
each of its Subsidiaries to, pay and discharge when due (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might by Applicable Law
become a Lien on any properties of such Person that is not a Permitted Lien;
provided, however, that (subject to Section 8.16) this Section shall not require
the payment or discharge of any such tax, assessment, charge, levy or claim (i)
that is being contested in good faith and by appropriate proceedings, (ii) with
respect to which reserves in conformity with GAAP have been provided, (iii) if
such charge, levy or claim does not constitute and is not secured by any choate
Lien on any portion of any Property and no portion of any Property is in
jeopardy of being sold, forfeited or lost during or as a result of such contest,
(iv) neither Administrative Agent nor any Lender could become subject to any
civil or criminal fine or penalty, in each case as a result of non-payment of
such charge or claim and (v) such contest does not, and could not reasonably be
expected to, result in a Material Adverse Effect.
Section 8.7.     Books and Records; Inspections.
The Borrower shall, and shall cause each other Specified Loan Party to, and by
its execution hereof the Parent Guarantor agrees that it shall and shall cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. The Borrower shall, and shall cause
each other Specified Loan Party to, and by its execution hereof the Parent
Guarantor agrees that it shall and shall cause each of its Subsidiaries to,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, all at such reasonable times during business
hours and as often as may reasonably be requested and, as long as no Event of
Default exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section 8.7
only if such exercise occurs while a Default or Event of Default exists.
Section 8.8.     Use of Proceeds.
The Borrower shall use the proceeds of Loans and Letters of Credit only for the
general corporate purposes or in the ordinary course of business of the Borrower
and its Subsidiaries, including the acquisition of Properties, repayment of
Indebtedness, payment of Restricted Payments permitted under this Agreement,
repurchases of common shares of the Parent Guarantor permitted under this
Agreement, Investments not prohibited under any Loan Document, and capital




--------------------------------------------------------------------------------




expenditures. The Borrower shall not, and shall not permit any other Specified
Loan Party or any of its or their respective Subsidiaries to, and by its
execution hereby the Parent Guarantor agrees that it shall not and shall not
permit any of its Subsidiaries to, use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not request any Loan, shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents do not use the proceeds of any Loan or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws or (ii) in
any manner that would result in the violation of any applicable Sanctions.
Section 8.9.     Environmental Matters.
The Borrower shall, and shall cause each other Specified Loan Party and each of
its and their respective Subsidiaries to, and by its execution hereof the Parent
Guarantor agrees that it shall and shall cause each of its Subsidiaries to,
comply with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Borrower shall
comply, and shall cause each other Specified Loan Party to comply, and by its
execution hereof the Parent Guarantor agrees that it shall and shall cause each
of its Subsidiaries to comply, and the Borrower shall use, and shall cause each
other Specified Loan Party to use, and by its execution hereof the Parent
Guarantor agrees that it shall and shall cause each of its Subsidiaries to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on its Properties to comply, with all Environmental Laws in all material
respects. The Borrower shall, and shall cause each other Specified Loan Party
to, and by its execution hereof the Parent Guarantor agrees that it shall and
shall cause each of its Subsidiaries to, promptly take all actions and pay or
arrange to pay all costs necessary for it and for its Properties to comply in
all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws. The
Borrower shall, and shall cause each other Specified Loan Party to, and by its
execution hereof the Parent Guarantor agrees that it shall and shall cause each
of its Subsidiaries to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent, any Issuing Bank
or any Lender.
Section 8.10.     Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Specified Loan Party to, and by
its execution hereof the Parent Guarantor agrees that it shall and shall cause
each of its Subsidiaries to, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and perform or cause to be performed such further
acts reasonably necessary, as determined by Administrative Agent in its
reasonable judgment, to carry out the purposes of this Agreement and the other
Loan Documents.




--------------------------------------------------------------------------------




Section 8.11.     Intentionally Omitted.
Section 8.12.     REIT Status.
By its execution hereof, the Parent Guarantor agrees to maintain its status and
elect to be treated as a REIT.
Section 8.13.     Exchange Listing.
By its execution hereof, the Parent Guarantor agrees to maintain at least one
class of common shares of the Parent Guarantor having trading privileges on the
New York Stock Exchange or NASDAQ.
Section 8.14.     Operation of Borrowing Base Property.
The Borrower shall cause each Subsidiary Guarantor and Operating Lessee to:
(a)    operate each Borrowing Base Property in compliance with Applicable Law in
all material respects;
(b)    promptly perform and/or observe (or cause to be performed and/or
observed) in all material respects the covenants and agreements required to be
performed and observed by it under the Material Contracts to which it is a party
and do all things necessary to preserve and to keep unimpaired their material
rights thereunder;
(c)    promptly notify the Administrative Agent of any material default under
any Management Agreement or Franchise Agreement of which it is aware;
(d)    maintain Inventory at the applicable Borrowing Base Property in amounts
required to meet the standards from time to time required by the applicable
Manager and Franchisor; and
(e)    maintain all material Licenses for the applicable Borrowing Base Property
in full force and effect and promptly comply with all conditions thereof.
Section 8.15.     Completion of Renovations.
(a)    In the event that any Subsidiary Guarantor or Operating Lessee shall
undertake any Renovations to a Borrowing Base Property pursuant to a PIP or
otherwise, the Borrower shall (i) cause the same to be performed diligently and
promptly and to be commenced, performed and completed within the time limits set
forth in the PIP (if applicable); (b) cause to be obtained all governmental
permits required for such Renovations; (c) cause such Renovations to be
constructed, performed and completed in compliance, in all material respects,
with Applicable Law and all applicable requirements of the Manager and
Franchisor, in a good and workmanlike manner, with materials of high quality,
free of defects, and in accordance with the plans and specifications therefor
and the PIP (if applicable), without substantial deviation therefrom unless
approved by the Manager or Franchisor that issued the PIP; (d) cause such
Renovations to be constructed and completed free and clear of any mechanic's
liens, materialman's liens and equitable liens (subject to Section 8.16);




--------------------------------------------------------------------------------




(e) pay or cause to be paid all costs of such Renovations when due; (f) fully
pay and discharge, or cause to be fully paid and discharged, all claims for
labor performed and material and services furnished in connection with such
Renovations; and (g) promptly release and discharge, or cause to be released and
discharged, all claims of stop notices, mechanic's liens, materialman's liens
and equitable liens that may arise in connection with such Renovations (subject
to Section 8.16).
(b)    Borrower shall notify the Administrative Agent of any Major Renovations
that are scheduled or planned for any Borrowing Base Property and shall, if
requested by the Administrative Agent, promptly furnish or cause to be furnished
to the Administrative Agent (i) copies of any plans and specifications,
contracts and governmental permits for such Major Renovations, and (ii) upon
substantial completion of such Major Renovations (A) a written statement or
certificate executed by the architect designated or shown on the plans and
specifications (or, if no architect has been retained, from the general
contractor for such Major Renovations certifying, without qualification or
exception, that such Major Renovations are substantially completed), (B) all
required occupancy permit(s) for the Borrowing Base Property issued by the local
government agency having jurisdiction and authority to issue same, and (C) such
other evidence of lien free completion as the Administrative Agent deems
satisfactory in its reasonable discretion.
Section 8.16.     Mechanics’ Liens.
The Borrower shall not suffer or permit any mechanics’, suppliers’ or other Lien
claims (including without limitation any Liens arising from environmental or
other legal proceedings (“Proceedings”)) to be filed or otherwise asserted
against any Borrowing Base Property. If a claim of lien is recorded which
affects any Borrowing Base Property, the Borrower shall, within thirty (30) days
of such recording, or within ten (10) days of the Administrative Agent’s demand,
whichever occurs first: (a) pay and discharge, or cause to be paid and
discharged, the claim of Lien; or (b) provide the Administrative Agent with
other assurances (which may include a title insurance endorsement) which the
Administrative Agent deems, in its sole and absolute discretion, to be
satisfactory for the payment of such claim of Lien and for the full and
continuous protection of the Administrative Agent and the Lenders from the
effect of such lien.
Section 8.17.     Proceedings.
If any Proceedings are commenced seeking to enjoin or otherwise prevent or
declare unlawful the use, occupancy, operation or maintenance of any Borrowing
Base Property or any portion thereof, or if any other Proceedings are filed with
respect to any Borrowing Base Property or any Loan Party, the Borrower shall
give prompt notice thereof to the Administrative Agent and to the extent
permitted by law and at the Borrower’s or such Loan Party’s sole expense, (i)
cause the Proceedings to be vigorously contested in good faith and (ii) in the
event of an adverse ruling or decision, prosecute all allowable appeals
therefrom. Without limiting the generality of the foregoing, the Borrower shall,
or shall cause the applicable Loan Party to, resist the entry or seek the stay
of any temporary or permanent injunction that may be entered and use its best
efforts to bring about a favorable and speedy disposition of all such
Proceedings.




--------------------------------------------------------------------------------




Section 8.18.     Correction of Defects.
Within a commercially reasonable period of time after any Loan Party acquires
knowledge of or is given notice of a material defect in any Borrowing Base
Property or any departure by any Loan Party from other requirements of this
Agreement or the other Loan Documents, Borrower shall, or shall cause the
applicable Specified Loan Party to, commence and continue with diligence to
correct, or cause to be corrected, all such defects and departures. Upon any
Loan Party acquiring knowledge of such defect or departure, the Borrower shall
promptly advise the Administrative Agent in writing of such matter and the
measures being taken to make such corrections, along with an estimate of the
time of completion.
Section 8.19.     Personal Property.
The tangible Personal Property of each Subsidiary Guarantor and Operating Lessee
used in connection with any Borrowing Base Property shall be located at such
Borrowing Base Property and shall be kept free and clear of all Liens other than
Permitted Liens, and Borrower shall, from time to time upon request by the
Administrative Agent, furnish the Administrative Agent with evidence of such
ownership satisfactory to the Administrative Agent, including searches of
applicable public records.
Section 8.20.     Approved Ground Leases.
Without limitation of any other provision of the Loan Documents, the Borrower
shall (a) cause the applicable Subsidiary Guarantor to perform its obligations
under each Approved Ground Lease in accordance with the terms and provisions
thereof; (b) promptly give notice to Administrative Agent of any event or
occurrence that, with notice or passage of time or both, would constitute an
event of default under any Approved Ground Lease; and (c) promptly furnish to
Administrative Agent a copy of any notice given or received by any Loan Party
pursuant to any Approved Ground Lease alleging any breach or default by either
party thereunder.
ARTICLE IX.     INFORMATION
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:
Section 9.1.     Quarterly Financial Statements.
As soon as available and in any event within forty-five (45) days after the end
of each of the first, second and third fiscal quarters of the Parent Guarantor
(commencing with the fiscal quarter ending June 30, 2018), the unaudited
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial




--------------------------------------------------------------------------------




officer of the Parent Guarantor, in his or her opinion, to present fairly, in
accordance with GAAP (subject to Section 1.2(a)), the consolidated financial
position of the Parent Guarantor and its Subsidiaries as at the date thereof and
the results of operations for such period (subject to normal year end audit
adjustments).
Section 9.2.     Year End Statements.
As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Parent Guarantor (commencing with the fiscal year ending
December 31, 2018), the audited consolidated balance sheet of the Parent
Guarantor and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity and cash
flows of the Parent Guarantor and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
of the Parent Guarantor, in his or her opinion, to present fairly, in accordance
with GAAP (subject to Section 1.2(a)), the financial position of the Parent
Guarantor and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) Ernst & Young LLP or any other independent
certified public accountants of recognized national standing acceptable to the
Requisite Lenders, whose certificate shall be unqualified and in scope and
substance satisfactory to the Requisite Lenders and who shall have authorized
the Parent Guarantor to deliver such financial statements and certification
thereof to the Administrative Agent and the Lenders pursuant to this Agreement.
Section 9.3.     Compliance Certificate.
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1 and 9.2, a certificate substantially in the form of
Exhibit I (a “Compliance Certificate”) executed on behalf of the Borrower by a
senior officer of the Borrower (a) setting forth as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Borrower was in compliance with the covenants contained
in Section 10.1; and (b) stating that no Default or Event of Default exists, or,
if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.
Section 9.4.     Other Information.
(a)    Within ten (10) days of receipt thereof, copies of all reports, if any,
submitted to the Parent Guarantor or its Board of Trustees by its independent
public accountants including, without limitation, any management report;
(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which any Loan Party or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange;




--------------------------------------------------------------------------------




(c)    Promptly upon the mailing thereof to the shareholders of the Parent
Guarantor generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Parent Guarantor, the Borrower, any Subsidiary or any
other Loan Party;
(d)    [Reserved];
(e)    Within twenty-five (25) days after the end of each calendar quarter, an
operating statement for each Borrowing Base Property, and for all Borrowing Base
Properties on a consolidated basis, for the preceding calendar quarter (and for
each month in such quarter), detailing the Gross Operating Revenues and
Operating Expenses, along with the average daily rate, occupancy levels and
revenue per available room for each Borrowing Base Property, certified as true,
correct and complete by a senior officer of the Borrower, together with: (A) a
comparison of the results for such quarter (and for each month in such quarter)
with (1) the projections for such quarter (and for each month in such quarter)
contained in the Approved Annual Budget and (2) the actual results for the same
calendar quarter (and for each month in such quarter) in the immediately
preceding calendar year; (B) an operating statement for the twelve-month period
ending with such quarter; (C) an operating statement showing year-to-date
results for the period ending with such quarter, together with a comparison of
such operating statement with (1) the projections for such year-to-date period
contained in the Approved Annual Budget and (2) the actual results for the
year-to-date period ending with the same calendar quarter in the immediately
preceding calendar year; (D) budget reforecasts (showing year-to-date actual and
remainder of year budget); and (E) a calculation of Adjusted NOI;
(f)    Within twenty-five (25) days after the end of each calendar quarter, for
each Borrowing Base Property, the most current Smith Travel Research STAR Report
(or any successor thereto or substitute therefor reasonably acceptable to the
Administrative Agent) available, comparing such Borrowing Base Property to its
primary competitive set;
(g)    No later than ninety (90) days after the beginning of each fiscal year of
the Parent Guarantor, projected balance sheets, operating statements, profit and
loss projections, sources and uses of cash statement and statements of EBITDA
and Funds From Operations, for the Parent Guarantor and its Subsidiaries on a
consolidated basis for such fiscal year, all itemized in reasonable detail. The
foregoing shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Parent Guarantor, the
Borrower, and when appropriate their consolidated Subsidiaries (as applicable),
will be in compliance with the covenants contained in Section 10.1 at the end of
each fiscal quarter of such fiscal year;
(h)    No later than thirty (30) days after the beginning of each fiscal year of
the Borrower (i) the proposed annual operating budget for each Borrowing Base
Property, which shall be subject to approval of the Administrative Agent (as so
approved, with respect to each Borrowing Base Property, the “Approved Operating
Budget”), and (ii) the proposed annual FF&E and capital budget for each
Borrowing Base Property, which shall be subject to the approval of the
Administrative Agent (as so approved, with respect to each Borrowing Base
Property, the “Approved Capital Budget”);




--------------------------------------------------------------------------------




(i)    Within ninety (90) days following the end of each fiscal year of the
Parent Guarantor, operating statements, current operating and capital budgets
(on both an individual basis and a consolidated basis) for each Hotel Property
of the Parent Guarantor and its Subsidiaries and a marketing plan for each Hotel
Property;
(j)    If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the controller of the Parent Guarantor setting
forth details as to such occurrence and action, if any, which the Parent
Guarantor or applicable member of the ERISA Group is required or proposes to
take;
(k)    To the extent any Loan Party or any Subsidiary of any Loan Party is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, any Loan Party or
any Subsidiary of any Loan Party or any of their respective properties, assets
or businesses which, if determined or resolved adversely to such Person, could
reasonably be expected to have a Material Adverse Effect, and prompt notice of
the receipt of notice that any United States income tax returns of any Loan
Party or any Subsidiary of any Loan Party are being audited;
(l)    A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of any Loan
Party within five (5) Business Days after the effectiveness thereof;
(m)    Prompt notice of (i) any change in the senior management of the Parent
Guarantor or the Borrower and (ii) any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
any Loan Party or any Subsidiary of any Loan Party which has had or could have a
Material Adverse Effect;
(n)    Prompt notice of the occurrence of any Default or Event of Default or any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would




--------------------------------------------------------------------------------




constitute a default or event of default by any Loan Party under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;
(o)    Promptly upon any Loan Party entering into any Material Contract or any
Tenant Lease, a copy thereof;
(p)    Prompt notice of any order, judgment or decree (i) in excess of $250,000
having been entered against any Loan Party or any Subsidiary of any Loan Party
or any of their respective properties or assets or (ii) in excess of $1,000,000
having been entered against any Subsidiary that is not a Loan Party or any of
its properties or assets;
(q)    Any notification of a material violation of any Applicable Law or any
inquiry shall have been received by any Loan Party or any Subsidiary of any Loan
Party from any Governmental Authority;
(r)    Prompt notice of the acquisition, incorporation or other creation of any
Subsidiary of any Loan Party, the purpose for such Subsidiary, the nature of the
assets and liabilities thereof and whether such Subsidiary is an Eligible
Subsidiary;
(s)    Promptly upon the request of the Administrative Agent, evidence of the
Parent Guarantor’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail satisfactory to the Administrative Agent;
(t)    Promptly, upon each request, such information regarding the Borrower as a
Lender may require in order to comply with applicable “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Patriot Act and
the Beneficial Ownership Regulation;
(u)    Promptly, and in any event within three (3) Business Days after the
Borrower obtains knowledge thereof, the Borrower shall provide the
Administrative Agent with written notice of the occurrence of any of the
following: (i) any Loan Party or any Subsidiary of any Loan Party shall receive
notice that any violation of or noncompliance with any Environmental Law has or
may have been committed or is threatened; (ii) any Loan Party or any Subsidiary
of any Loan Party shall receive notice that any administrative or judicial
complaint, order or petition has been filed or other proceeding has been
initiated, or is about to be filed or initiated against any such Person alleging
any violation of or noncompliance with any Environmental Law or requiring any
such Person to take any action in connection with the release or threatened
release of Hazardous Materials; (iii) any Loan Party or any Subsidiary of any
Loan Party shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) any Loan Party or any Subsidiary of any Loan Party shall receive notice of
any other fact, circumstance or condition that could reasonably be expected to
form the basis of an environmental claim, and such notice(s), whether
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
(v)    Within forty-five (45) days after the end of each calendar quarter,
Borrower shall deliver to the Administrative Agent a report in form and
substance reasonably satisfactory to the




--------------------------------------------------------------------------------




Administrative Agent summarizing the status of the compliance with and
performance of the obligations under each PIP for any Borrowing Base Property,
including in such report a statement of the amounts expended through the end of
such quarter with respect to such PIP and amounts projected to be expended
thereafter to complete the obligations under such PIP;
(w)    Promptly upon request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding;
(x)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of any Loan
Party or any Subsidiary of any Loan Party as the Administrative Agent or any
Lender may reasonably request; and
(y)    Promptly upon notice of any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in parts (c) or (d) of such
certificate.
Section 9.5.     Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that (A) the
foregoing shall not apply to notices to any Lender (or any Issuing Bank)
pursuant to Article II and (B) the Lender has not notified the Administrative
Agent or Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. on the opening of business on the next
Business Day for the recipient. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
certificate required by Section 9.3 to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 9.3, the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.




--------------------------------------------------------------------------------




(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
Section 9.6.     Public/Private Information.
The Borrower shall, and shall cause each other Specified Loan Party to, and by
its execution hereof the Parent Guarantor agrees that it shall and shall cause
each of its Subsidiaries to, cooperate, with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Borrower or the other Loan Parties. Documents required to
be delivered pursuant to the Loan Documents shall be delivered by or on behalf
of the Borrower or the other Loan Parties to the Administrative Agent and the
Lenders (collectively, “Information Materials”) pursuant to this Article and
shall designate Information Materials (a) that are either available to the
public or not material with respect to the Borrower, the other Loan Parties and
their Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”. Notwithstanding the
foregoing, each Lender who does not wish to receive Private Information agrees
to cause at least one individual at or on behalf of such Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of any website provided pursuant to Section 9.5 in
order to enable such Lender or its delegate, in accordance with such Lender’s
compliance procedures and Applicable Law, including United States federal and
state securities laws, to make reference to Information Materials that are not
made available through the “Public Side Information” portion of such website
provided pursuant to Section 9.5 and that may contain material non‑public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws.
Section 9.7.     USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause each other Loan Party and Subsidiaries
to, and by its execution hereof the Parent Guarantor agrees that it shall,
provide to such Lender, such Loan Party’s or Subsidiary’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law, including, without
limitation, applicable “know your customer” and Anti-Money Laundering Laws. An
“account” for this purpose may include, without limitation, a deposit account,
cash management service, a transaction or asset account, a credit account, a
loan or other extension of credit, and/or other financial services product.
ARTICLE X.     NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7, the Borrower shall, and by its
execution hereof the Parent Guarantor agrees that it shall (as applicable),
comply with the following covenants:




--------------------------------------------------------------------------------




Section 10.1.     Financial Covenants.
(a)    Minimum Tangible Net Worth. Tangible Net Worth shall not at any time be
less than the sum of (i) $959,835,000 plus (ii) 75% of the Net Proceeds of all
Equity Issuances effected at any time after March 31, 2018 by the Parent
Guarantor or any of its Subsidiaries to any Person other than the Parent
Guarantor or any Subsidiary.
(b)    Leverage Ratios.
(i)    The Leverage Ratio shall at all times be less than 60%.
(ii)    The Unencumbered Leverage Ratio shall at all times be less than 60%.
(iii)    The Secured Leverage Ratio shall at all times be less than 45%.
(c)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio shall not at
any time be less than 1.50 to 1.00.
(d)    Permitted Investments. At no time from and after the Effective Date shall
any of the Loan Parties or any of their Subsidiaries make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings of such Persons to exceed the following percentages of Total Asset
Value at any such time:
(A)    Equity Interests in Persons (other than consolidated Subsidiaries) such
that the aggregate Book Value of such Equity Interests exceeds 15% of Total
Asset Value;
(B)    Indebtedness secured by Mortgages in favor of the Parent Guarantor or any
of its Subsidiaries such that the aggregate Book Value of such Indebtedness
exceeds 10% of Total Asset Value;
(C)    Development/Redevelopment Properties having a value (based on the total
budgeted construction costs for restoration or redevelopment) that exceeds in
the aggregate 15% of Total Asset Value;
(D)    Unimproved land such that the aggregate Book Value of all such unimproved
land exceeds 2.5% of Total Asset Value; or
(E)    Properties undergoing Major Renovations with aggregate budgeted
renovation costs that exceed 15% of Total Asset Value.
In addition to the foregoing limitations, the aggregate Book Value (or, in the
case of items (C) and (E), a value (based on the total budgeted construction or
renovation costs)) of items (A), (B), (C), (D) and (E) above from and after the
Effective Date shall not exceed 25% of Total Asset Value.
(e)    Dividends and Other Restricted Payments. If a Default or an Event of
Default under Section 11.1(a), 11.1(e) or 11.1(f) shall exist or, if as a result
of the occurrence of any other Event




--------------------------------------------------------------------------------




of Default any of the Obligations have been accelerated pursuant to
Section 11.2(a), neither Borrower nor any Specified Loan Party nor any of their
respective Subsidiaries, and by its execution hereof the Parent Guarantor agrees
that neither it nor any of its Subsidiaries (other than, in the case of any of
the foregoing, any Eligible Subsidiaries), shall directly or indirectly declare
or make, or incur any liability to make, any Restricted Payments. In all other
circumstances except as described in the immediately preceding sentence, neither
Borrower nor any Specified Loan Party nor any of their respective Subsidiaries,
and by its execution hereof the Parent Guarantor agrees that neither it nor any
of its Subsidiaries (other than, in the case of any of the foregoing, any
Eligible Subsidiaries) shall declare or make, or incur any liability to make,
any Restricted Payments, except that:
(A)    Any Subsidiary may make cash distributions to any Eligible Subsidiary or
the Borrower and the Borrower may pay cash dividends to the Parent Guarantor and
other holders of partnership interests in the Borrower with respect to any
period of four (4) fiscal quarters to the extent necessary for the Parent
Guarantor to distribute, and the Parent Guarantor may so distribute, Preferred
Dividends or cash dividends or distributions to holders of its Preferred Stock
or common Equity Interests in an aggregate amount not to exceed the greatest of
(i) 95% of Funds From Operations, (ii) the amount required for the Parent
Guarantor to maintain its status as a REIT (including the right to distribute
100% of net capital gain) under Sections 856 through 860 of the Internal Revenue
Code, and (iii) the amount necessary for the Parent Guarantor to avoid income or
excise tax under the Internal Revenue Code;
(B)    As long as (i) no Event of Default exists or would result therefrom and
(ii) the Borrower is, and upon giving effect to any of the following Restricted
Payments shall continue to be, in compliance with all covenants set forth in
this Agreement (including those set forth in this Section 10.1) on a pro forma
basis as of the date of the most recently delivered Compliance Certificate, the
Parent Guarantor, the Borrower and any Subsidiary, each as applicable, may make
cash payments:
(1)    to redeem Equity Interests in the Borrower or any Subsidiary in
accordance with the terms of the charter, articles of incorporation or by-laws,
operating agreement, partnership agreement or other organizational document of
such entity;
(2)    of Preferred Dividends as required to be paid to holders of Preferred
Stock;
(3)    to purchase Equity Interests from employees of the Parent Guarantor, the
Borrower or any Subsidiary in amounts required to satisfy their withholding tax
obligations in respect of non-cash compensation received by such employees in
respect of such employment;
(4)    to purchase the interests of joint venture partners of the Borrower or
its Subsidiaries;




--------------------------------------------------------------------------------




(5)    to the extent contractually required to be made to holders of minority
interests in non-Wholly Owned Subsidiaries;
(6)    to repurchase or redeem common Equity Interests or Preferred Stock;
(7)    to otherwise make any Restricted Payment arising in the ordinary course
of business; and
(8)    to any Eligible Subsidiary or the Borrower or the Parent Guarantor, as
applicable, in amounts sufficient to permit the recipient of such funds to make
any of the payments permitted under the foregoing clauses of this Section
10.1(e)(B).
Notwithstanding the foregoing, the aggregate amount paid for all purchases or
redemptions of common shares or other equivalent common Equity Interests of the
Parent Guarantor shall not exceed $200,000,000.
(f)    Unencumbered Implied Debt Service Coverage Ratio. The Unencumbered
Implied Debt Service Coverage Ratio shall at all times be greater than 1.25 to
1.00.
(g)    Minimum Borrowing Base Property Requirements. The Borrower shall not at
any time permit the Borrowing Base Pool to include fewer than seven (7) Eligible
Properties, and the Borrower shall not permit the Unencumbered Borrowing Base
Asset Value to be less than $500,000,000.
Section 10.2.     Negative Pledge.
The Borrower shall not, and shall not permit any other Specified Loan Party or
any of its or their respective Subsidiaries to, and by its execution hereof the
Parent Guarantor agrees that it shall not and shall not permit any of its
Subsidiaries to, (a) create, assume, incur, permit or suffer to exist any Lien
on (i) any Borrowing Base Property, except for Permitted Liens, (ii) any direct
or indirect ownership interest in any Subsidiary Guarantor or Operating Lessee,
except for Permitted Liens and except for interests in Borrower not owned by
Parent Guarantor or (b) permit any Borrowing Base Property or any direct or
indirect ownership interest of the Borrower or any Person owning a Borrowing
Base Property to be subject to a Negative Pledge. By its execution hereof, the
Parent Guarantor agrees that it shall not create, assume, incur, permit or
suffer to exist any Lien on the Parent Guarantor’s ownership interests in the
Borrower or cause or permit its ownership interests in the Borrower to be
subject to a Negative Pledge.
Section 10.3.     Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Specified Loan Party or
any of its or their respective Subsidiaries to, and by its execution hereof the
Parent Guarantor agrees that it shall not and shall not permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any




--------------------------------------------------------------------------------




Loan Party or any Subsidiary of any Loan Party to: (a) pay dividends or make any
other distribution on any Loan Party’s or Subsidiary’s capital stock or other
equity interests owned by the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent Guarantor, the Borrower or any other Subsidiary;
(c) make loans or advances to the Parent Guarantor, the Borrower or any other
Subsidiary; or (d) transfer any of its property or assets to the Borrower or any
other Subsidiary; other than (i) with respect to clauses (a) – (d) those
encumbrances or restrictions contained in any Loan Document, (ii) with respect
to clauses (a) – (d), customary encumbrances or restrictions on any Subsidiary
(other than a Loan Party) in instruments evidencing or securing Indebtedness of
such Subsidiary otherwise permitted under this Agreement or (iii) with respect
to clause (d), customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any Subsidiary of any Loan
Party in the ordinary course of business.
Section 10.4.     Merger, Consolidation, Sales of Assets and Other Arrangements.
Except as otherwise permitted below, the Borrower shall not, and shall not
permit any other Specified Loan Party or any of its or their respective
Subsidiaries to, and by its execution hereof the Parent Guarantor agrees that it
shall not and shall not permit any of its Subsidiaries to, (a) enter into any
transaction of merger or consolidation; (b) liquidate, windup or dissolve itself
(or suffer any liquidation or dissolution); (c) convey, sell, lease, sublease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; or (d) acquire a Substantial Amount of the
assets of, or make an Investment of a Substantial Amount in, any other Person;
provided, however, that:
(i)    any Subsidiary may merge with a Loan Party (other than an Operating
Lessee) so long as such Loan Party is the survivor or may merge with an
Affiliate (which is not a Loan Party) of such Subsidiary if such Affiliate shall
concurrently with such merger become a Loan Party and execute such documents in
connection therewith as shall be reasonably necessary;
(ii)    any Subsidiary may sell, transfer or dispose of its assets to a Loan
Party (other than an Operating Lessee);
(iii)    the Parent Guarantor, the Borrower or any Subsidiary that is not a Loan
Party may, directly or indirectly, (A) acquire (whether by purchase, acquisition
of Equity Interests of a Person, or as a result of a merger or consolidation) a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person and (B) sell, lease or otherwise transfer, whether
by one or a series of transactions, a Substantial Amount of assets (including
capital stock or other securities of Subsidiaries) to any other Person, so long
as, in each case, (1) the Borrower shall have given the Administrative Agent and
the Lenders at least thirty (30) days prior written notice of such
consolidation, merger, acquisition, Investment, sale, lease or other transfer;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of Section 10.1; (3) in the case of a consolidation or merger to which
the Parent Guarantor or the Borrower is a party, the Parent Guarantor or the
Borrower shall be




--------------------------------------------------------------------------------




the survivor thereof and (4) at the time the Borrower gives notice pursuant to
clause (1) of this subsection, the Borrower shall have delivered to the
Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the financial
covenants contained in Section 10.1, after giving effect to such consolidation,
merger, acquisition, Investment, sale, lease or other transfer; and
(iv)    the Loan Parties and their Subsidiaries may (except as otherwise
provided in the Loan Documents with respect to Borrowing Base Properties) lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business.
Further, the Borrower shall not, and shall not permit any other Specified Loan
Party or any of its or their respective Subsidiaries, to, and by its execution
hereof the Parent Guarantor agrees that it shall not and shall not permit any of
its Subsidiaries to, enter into any sale leaseback transactions or other
transaction by which such Person shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person.
Section 10.5.     Plans.
The Borrower shall not, and shall not permit any other Specified Loan Party or
any of its or their respective Subsidiaries to, and by its execution hereof the
Parent Guarantor agrees that it shall not and shall not permit any of its
Subsidiaries to, permit any of its respective assets to become or be deemed to
be “plan assets” within the meaning of ERISA and the regulations promulgated
thereunder for purposes of ERISA and the Internal Revenue Code.
Section 10.6.     Fiscal Year.
The Borrower shall not, and shall not permit any other Specified Loan Party or
any of its or their respective Subsidiaries to, and by its execution hereof the
Parent Guarantor agrees that it shall not and shall not permit any of its
Subsidiaries to, change its fiscal year from that in effect as of the Agreement
Date.
Section 10.7.     Modifications of Organizational Documents.
The Borrower shall not, and shall not permit any other Specified Loan Party to,
and by its execution hereof the Parent Guarantor agrees that it shall not,
amend, supplement, restate or otherwise modify in any material respect its
charter, articles of incorporation or by-laws, operating agreement, partnership
agreement or other organizational document without the prior written consent of
the Administrative Agent (which shall not be unreasonably withheld) unless such
amendment, supplement, restatement or other modification is (a) required under
or as a result of the Internal Revenue Code or other Applicable Law, (b)
required to maintain the Parent Guarantor’s status as a REIT, or (c) made to
reflect changes necessary in connection with transactions permitted by the
provisions of this Agreement (such as an issuance of Preferred Stock, or an
issuance of Equity Interests in the Borrower or any of its Subsidiaries in
connection with the acquisition of assets) and




--------------------------------------------------------------------------------




which do not adversely affect the rights of the Administrative Agent, the
Issuing Banks or the Lenders under this Agreement or the Loan Documents.
Section 10.8.     Material Contracts.
(a)    The Borrower shall not permit any other Specified Loan Party to, and by
its execution hereof the Parent Guarantor agrees that it shall not, do any of
the following without the Administrative Agent’s prior written consent: (i)
enter into, surrender or terminate any Material Contract (other than the Term
Loan Agreement and the “Loan Documents” as defined therein); (ii) reduce or
extend the term of, increase the charges or fees payable by such Loan Party
under, decrease the charges or fees payable to such Loan Party under, or
otherwise modify or amend in any material respect, any Material Contract (other
than (x) the Term Loan Agreement and the “Loan Documents” as defined therein,
(y) an Approved Ground Lease, with respect to which the provisions of subsection
(b) shall apply, or (z) organizational documents, with respect to which the
provisions of Section 10.7 shall apply); or (iii) terminate, or modify or amend,
in any material respect, any Operating Lease of a Borrowing Base Property.
(b)    The Borrower shall not cause or permit (i) any amendment or modification
of any Approved Ground Lease without the prior written consent of Administrative
Agent (which shall not be unreasonably withheld, construed or delayed) or (ii)
the termination of any Approved Ground Lease.
Section 10.9.     Indebtedness.
(a)    The Borrower (i) shall not, and shall not permit any other Specified Loan
Party to, and by its execution hereof the Parent Guarantor agrees that it shall
not, assume, create, incur or suffer to exist any Indebtedness to the Parent
Guarantor or any of its Subsidiaries unless such Indebtedness is fully
subordinated to the Obligations on terms satisfactory to the Administrative
Agent and (ii) shall not permit any Subsidiary Guarantor or Operating Lessee to
create, assume, incur or suffer to exist any Indebtedness other than (A) as
permitted in clause (i), (B) the Obligations and the Guaranteed Obligations, (C)
trade payables and equipment leases that are normal and customary both as to
their terms and as to their amounts, (D) Guaranties of Franchise Agreements or
Management Agreements entered into in the ordinary course of business and (E)
the “Obligations” (under and as defined in the Term Loan Agreement) and any
Guarantees thereof.
(b)    Except as permitted pursuant to Section 10.1(e) hereof, the Borrower
shall not, and shall not permit any other Specified Loan Party or any of its or
their respective Subsidiaries to, and by its execution hereof the Parent
Guarantor agrees that it shall not and shall not permit any of its Subsidiaries
to, prepay any principal of, or accrued interest on, any Subordinated Debt or
otherwise make any voluntary or optional payment with respect to any principal
of, or accrued interest on, any Subordinated Debt prior to the originally
scheduled maturity date thereof or otherwise redeem or acquire for value any
Subordinated Debt. Further, the Borrower shall not, and shall not permit any
other Specified Loan Party or any of its or their respective Subsidiaries to,
and by its execution hereof the Parent Guarantor agrees that it shall not and
shall not permit any of its Subsidiaries to, amend or modify, or permit the
amendment or modification of, any agreement or instrument




--------------------------------------------------------------------------------




evidencing any Subordinated Debt where such amendment or modification provides
for the following or which has any of the following effects:
(i)    increases the rate of interest accruing on such Subordinated Debt;
(ii)    increases the amount of any scheduled installment of principal or
interest, or shortens the date on which any such installment or principal or
interest becomes due;
(iii)    shortens the final maturity date of such Subordinated Debt;
(iv)    increases the principal amount of such Subordinated Debt;
(v)    amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower, such Loan Party or such Subsidiary or which requires the Borrower,
such Loan Party or such Subsidiary to improve its financial performance;
(vi)    provides for the payment of additional fees or the increase in existing
fees; and/or
(vii)    otherwise could reasonably be expected to be adverse to the interests
of the Administrative Agent, the Issuing Banks or the Lenders.
Section 10.10.     Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and will not permit any
other Specified Loan Party or any of its or their respective Subsidiaries to,
and by its execution hereof the Parent Guarantor agrees that it shall not and
shall not permit any of its Subsidiaries to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (other than any Loan Party or
any other Subsidiary), except (a) as set forth on Schedule 7.1(s) or (b)
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower or such Loan Party or Subsidiary
and upon fair and reasonable terms which are no less favorable to the Borrower
or such Loan Party or Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(s) if a Default or Event of Default exists or would result
therefrom.
Section 10.11.     Environmental Matters.
The Borrower shall not, and shall not permit any other Specified Loan Party or
any other Person to, use, generate, discharge, emit, manufacture, handle,
process, store, release, transport, remove, dispose of or clean up any Hazardous
Materials on, under or from the Borrowing Base Properties in material violation
of any Environmental Law or in a manner that could reasonably be expected to
lead to any material environmental claim or pose a material risk to human
health, safety or the environment. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.




--------------------------------------------------------------------------------




Section 10.12.     Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any
Subsidiary of any Loan Party to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Borrower, or such Loan Party or Subsidiary in the ordinary course of business
and which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower or such Loan Party or
Subsidiary.
ARTICLE XI.     DEFAULT
Section 11.1.     Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any interest on, any
of the Loans or any Reimbursement Obligation, or shall fail to pay any of the
other payment Obligations owing by the Borrower under this Agreement, any other
Loan Document or the Fee Letter, or any other Loan Party shall fail to pay when
due any payment obligation owing by such Loan Party under any Loan Document to
which it is a party.
(b)    Default in Performance.
(i)    The Borrower or any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Article IX and such failure shall continue for a period of five (5)
days; or
(ii)    The Borrower or any Loan Party shall fail to perform or observe any
term, covenant, condition or agreement on its part to be performed or observed
and contained in Section 8.1 (with respect to the existence of any Loan Party),
Section 8.8 or Article X; or
(iii)    The Borrower or any Loan Party shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this
Section and such failure shall continue for a period of thirty (30) days after
the earlier of (x) the date upon which any Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent; provided, however, that: (i) if such
default is not susceptible of cure within such thirty (30)-day period, such
thirty (30)-day period shall be extended to a ninety (90)-day period, but only
if (A) such Loan Party shall commence such cure within such thirty (30)-day
period and shall thereafter prosecute such cure to completion, diligently and
without delay, and (B) no other Default or Event of Default shall have occurred;
and (ii) the grace period provided in this section shall in no event apply to
any default relating to any other Default for which this Agreement or the




--------------------------------------------------------------------------------




applicable Loan Document specifically provides that no period of grace shall be
applicable; or
(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, the Borrower or any other Loan Party to the Administrative
Agent, any Issuing Bank or any Lender, shall at any time prove to have been
incorrect or misleading in any material respect when furnished or made or deemed
made.
(d)    Indebtedness Cross-Default.
(i)    Any Loan Party or any Subsidiary of any Loan Party shall fail to make any
payment when due and payable in respect of any Indebtedness (other than the
Loans and the Reimbursement Obligations) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives
Termination Value) equal to or exceeding $15,000,000 (“Material Indebtedness”);
or
(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof;
(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any Material Indebtedness or require any Material Indebtedness to be
prepaid, repurchased, redeemed or defeased prior to its stated maturity;
(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary of the Parent Guarantor is a “Defaulting Party” (as defined therein),
or there occurs an “Early Termination Date” (as defined therein) in respect of
any Specified Derivatives Contract as a result of a “Termination Event” (as
defined therein) as to which the Parent, the Borrower or any of its Subsidiaries
is an “Affected Party” (as defined therein); or
(v)    There occurs an “Event of Default” under and as defined in the Term Loan
Agreement.
(e)    Voluntary Bankruptcy Proceeding. Any Loan Party or any Subsidiary of any
Loan Party shall: (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-




--------------------------------------------------------------------------------




up, or composition or adjustment of debts; (iii) consent to, or fail to contest
in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following
Section 11.1(f); (iv) apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate, partnership or other
organizational action for the purpose of effecting any of the foregoing.
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Loan Party or any Subsidiary of any Loan Party in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.
(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or the Fee
Letter or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or the Fee Letter.
(h)    Judgment. A judgment or order for the payment of money shall be entered
against any Loan Party or any Subsidiary of any Loan Party by any court or other
tribunal and (i) such judgment or order shall continue for a period of twenty
(20) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such judgments or orders entered against such Persons, $15,000,000 or
(B) such judgment or order could reasonably be expected to have a Material
Adverse Effect.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Loan Party or any Subsidiary of any
Loan Party, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $15,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days.
(j)    ERISA. Any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $15,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing;




--------------------------------------------------------------------------------




or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur withdrawal liability or a current payment obligation in excess of
$15,000,000.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents;
(l)    Change of Control/Change in Management.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 19.9% of the total voting power of the then
outstanding voting stock of the Parent Guarantor; or
(ii)    During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Parent Guarantor (together with any new
trustees whose election by such Board or whose nomination for election by the
shareholders of the Parent Guarantor was approved by a vote of a majority of the
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Parent Guarantor then in office; or
(iii)    The Parent Guarantor shall cease to be the sole general partner of the
Borrower or shall cease to own at least 80.1% of the partnership interests in
the Borrower; or
(iv)    Any Subsidiary Guarantor or Operating Lessee shall cease to be an
Eligible Subsidiary of the Borrower.
(m)    Damage; Strike; Casualty. Any material damage to, or loss, theft or
destruction of, any Borrowing Base Property, whether or not insured, any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than thirty (30) consecutive days beyond
the coverage period of any applicable business interruption insurance, the
cessation or substantial curtailment of revenue producing activities of the
Borrower or any other Loan Party.






--------------------------------------------------------------------------------




Section 11.2.     Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1) (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower, and (2) the Commitments and the
obligation of (i) the Lenders to make Loans and (ii) the obligation of the
Issuing Banks to issue Letters of Credit hereunder shall all immediately and
automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare (A)
the principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and (B) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower, (2) require an amount equal to 103% of the
Stated Amount or all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default to be deposited into the Letter of Credit
Collateral Account and (3) terminate the Commitments and the obligation of the
Lenders to make Loans and Issuing Banks to issue Letters of Credit hereunder.
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business




--------------------------------------------------------------------------------




operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.
(e)    Remedies in Respect of Specified Derivatives Contracts. Notwithstanding
any other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following: (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider and (d) to
prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.
Section 11.3.     Reserved.
Section 11.4.     Marshaling; Payments Set Aside.
None of the Administrative Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the Guaranteed Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent and/or any
Lender, or the Administrative Agent and/or any Lender enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
Section 11.5.     Allocation of Proceeds.
If an Event of Default exists and maturity of any of the Guaranteed Obligations
has been accelerated or the Maturity Date has occurred, all payments received by
the Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Guaranteed Obligations or any other amounts
payable by the Borrower hereunder or thereunder, shall be applied in the
following order and priority:
(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such and each Issuing Bank in its
capacity as such, ratably among the




--------------------------------------------------------------------------------




Administrative Agent and each Issuing Bank in proportion to the respective
amounts described in this clause (a) payable to them;
(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;
(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (c) payable to them;
(d)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (d) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and
(e)    the balance, if any, after all of the Guaranteed Obligations (other than
any contingent obligation for which no claim has been made) have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.
Section 11.6.     Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Banks as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.




--------------------------------------------------------------------------------




(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Banks for the payment made by the
Issuing Banks to the beneficiary with respect to such drawing.
(d)    During the continuance of an Event of Default, the Administrative Agent
may (and, if instructed by the Requisite Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with Section 11.5. Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.






--------------------------------------------------------------------------------




Section 11.7.     Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders (or, if the matter that resulted in such Event of Default may
be waived only by all of Lenders, then waived to the satisfaction of all of the
Lenders), then by written notice to the Borrower, the Requisite Lenders may
elect, in the sole discretion of such Requisite Lenders, to rescind and annul
the acceleration and its consequences. The provisions of the preceding sentence
are intended merely to bind all of the Lenders to a decision which may be made
at the election of the Requisite Lenders, and are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are satisfied.
Section 11.8.     Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may perform or attempt to perform such covenant, duty or agreement on behalf of
the Borrower or such Loan Party after the expiration of any cure or grace
periods set forth herein. In such event, the Borrower shall, at the request of
the Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower or such Loan Party under this Agreement or any other Loan Document.
Section 11.9.     Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement, each of the other Loan
Documents, and the Fee Letter, and of the Specified Derivatives Providers under
the Specified Derivative Contracts, shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement




--------------------------------------------------------------------------------




shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Article XII for the benefit of all the Lenders and the Issuing
Banks; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (ii) the Issuing Banks from exercising their
rights and remedies that inure to their benefit (solely in their capacity as an
Issuing Bank) hereunder or under the Loan Documents, (iii) any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit under any Specified Derivatives Contract, (iv) any Lender from
exercising setoff rights in accordance with Section 13.4 (subject to the terms
of Section 3.3), or (v) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as the Administrative Agent hereunder and
under the other Loan Documents, then (x) the Requisite Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Article XII
and (y) in addition to the matters set forth in clauses (ii), (iv) and (v) of
the preceding proviso and subject to Section 3.3, any any Lender may, with the
consent of the Requisite Lenders, enforce any rights and remedies available to
it and as authorized by the Requisite Lenders.
ARTICLE XII.     THE ADMINISTRATIVE AGENT
Section 12.1.     Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice




--------------------------------------------------------------------------------




furnished to the Administrative Agent by the Borrower, any Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders (or
all of the Lenders if explicitly required under any other provision of this
Agreement).
Section 12.2.     Wells Fargo as Lender.
The Lender acting as Administrative Agent, shall have the same rights and powers
as a Lender or a Specified Derivatives Provider under this Agreement and any
other Loan Document or any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider, and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. The Lender acting as Administrative Agent
and its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
the Borrower, any other Loan Party or any other Affiliate thereof as if it were
any other bank and without any duty to account therefore to the Issuing Banks to
the other Lenders or Specified Derivatives Providers. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or any
Specified Derivatives Contract or otherwise without having to account for the
same to the Issuing Banks to the other Lenders or any Specified Derivatives
Provider. The Issuing Banks Lenders acknowledge that, pursuant to such
activities, The Lender acting as Administrative Agent or its affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.






--------------------------------------------------------------------------------




Section 12.3.     [Reserved].
Section 12.4.     [Reserved].
Section 12.5.     Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, approval or consent is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, (c) shall include a legend substantially as follows,
printed in capital letters or boldface type: “THIS COMMUNICATION REQUIRES
IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN TEN (10) BUSINESS DAYS AFTER THE
DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A DEEMED APPROVAL BY THE
ADDRESSEE OF THE MATTER DESCRIBED ABOVE.” and (d) shall include, if reasonably
requested by such Lender and to the extent not previously provided to such
Lender, written materials provided to the Administrative Agent by the Borrower
in respect of the matter or issue to be resolved. Unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication (“Lender
Reply Period”), such Lender shall be deemed to have conclusively approved such
requested determination, consent or approval. With respect to decisions
requiring the approval of the Requisite Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Requisite Lenders, and each non-responding Lender shall be deemed to have
concurred with such recommended course of action. Notwithstanding the foregoing,
any matter requiring all Lenders’ approval or consent shall not be deemed given
by any Lender’s failure to respond within any such Lender’s Reply Period.
Section 12.6.     Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”, but nothing herein contained shall impose upon any
Lender an obligation to determine whether there has been or is a Default or
Event of Default. Further, if the Administrative Agent receives such a “notice
of default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.






--------------------------------------------------------------------------------




Section 12.7.     Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final, non-appealable judgment. Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Issuing Bank any Lender or any other Person or shall be
responsible to any Lender, any Issuing Bank, or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender or any Issuing Bank for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lender Parties in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or attorney in
fact as determined by a court of competent jurisdiction in a final,
non-appealable judgment.
Section 12.8.     Indemnification of Administrative Agent.
Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as the Administrative Agent but not




--------------------------------------------------------------------------------




as a “Lender”) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent (except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment) in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 12.9.     Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent, any Issuing Bank or any Lender. Each of the Lenders
and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent, or any of their respective Related Parties, and based on
the financial statements of the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs




--------------------------------------------------------------------------------




of the Borrower, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each of the Lenders and the Issuing Banks also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Banks by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or any Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties. Each of the Lenders and the
Issuing Banks acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or any Issuing Bank.
Section 12.10.     Successor Administrative Agent.
The Administrative Agent may resign at any time as the Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. In addition, the Administrative Agent may be removed as Administrative
Agent under the Loan Documents at any time by all Lenders and Issuing Bank
(other than the Lender then acting as Administrative Agent) and, provided no
Default or Event of Default exists, the Borrower upon thirty (30) days’ prior
written notice if (a) the Administrative Agent is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (b) the Lender then acting in the capacity of Administrative Agent
shall be a Defaulting Lender. Upon any such resignation or removal, the
Requisite Lenders (which, in the case of the removal of the Administrative Agent
as provided in the immediately preceding sentence, shall be determined without
regard to the Commitment of the Lender then acting as Administrative Agent)
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation or the Lenders’ removal of the current
Administrative Agent, then the current Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,




--------------------------------------------------------------------------------




which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee (but in no event shall any such successor
Administrative Agent be a Defaulting Lender or an Affiliate of a Defaulting
Lender); provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no Lender has accepted such appointment, then such resignation
or removal shall nonetheless become effective in accordance with such notice,
or, in the case of removal, at the end of such thirty (30) day period and (1)
the Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
such Issuing Banks so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank by the Lender
then acting as Administrative Agent (the “Resigning Lender”). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder (i)
the Resigning Lender shall be discharged from all duties and obligations of an
Issuing Bank hereunder and under the other Loan Documents and (ii) the successor
Issuing Bank shall issue letters of credit in substitution for all Letters of
Credit issued by the Resigning Lender as Issuing Bank outstanding at the time of
such succession (which letters of credit issued in substitution shall be deemed
to be Letters of Credit issued hereunder) or make other arrangements
satisfactory to the Resigning Lender to effectively assume the obligations of
the Resigning Lender with respect to such Letters of Credit, After any
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article XII shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its affiliates by giving the
Borrower and each Lender prior written notice.
Section 12.11.     Syndication Agent.
JPMorgan Chase Bank, N.A. is the Syndication Agent and in such capacity assumes
no responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The title given to the Syndication Agent is
solely honorific and implies no fiduciary responsibility on the part of the
Syndication Agent to the Administrative Agent, any Issuing Bank, any Lender, the
Borrower or any other Loan Party and the use of such titles does not impose on
the Syndication Agent any duties or obligations greater than those of any other
Lender or entitle the Syndication Agent to any rights other than those to which
any other Lender is entitled.






--------------------------------------------------------------------------------




Section 12.12.     Documentation Agents.
Deutsche Bank Securities Inc., PNC Bank, National Association and Regions Bank
are the Documentation Agents and in such capacity assume no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The title given to the Documentation Agents is solely honorific and
implies no fiduciary responsibility on the part of the Documentation Agents to
the Administrative Agent, any Issuing Bank, any Lender, the Borrower or any
other Loan Party and the use of such titles does not impose on the Documentation
Agents any duties or obligations greater than those of any other Lender or
entitle the Documentation Agents to any rights other than those to which any
other Lender is entitled. Without limitation of the foregoing, the Documentation
Agents do not have any of the duties, rights or obligations of a Lender under
this Agreement or any of the Loan Documents.
Section 12.13.     Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.
Section 12.14.     Additional ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, that, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger, each Joint
Bookrunner and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect




--------------------------------------------------------------------------------




to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, that, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger, each Joint Bookrunner and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that:
(i)    none of the Administrative Agent, any Arranger or any Joint Bookrunner or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);




--------------------------------------------------------------------------------




(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any Joint Bookrunner or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement.
(c)    The Administrative Agent, each Arranger and each Joint Bookrunner hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans, or the Commitments for an amount less than the amount
being paid for an interest in the Loans, or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


ARTICLE XIII.     MISCELLANEOUS
Section 13.1.     Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:
Chesapeake Lodging, L.P.
4300 Wilson Boulevard
Suite 625
Arlington, VA 22203
Attention: Douglas Vicari





--------------------------------------------------------------------------------




Telecopy Number:    (571) 349-9480
Telephone Number:    (571) 349-9452
If to the Administrative Agent:
Wells Fargo Bank, N.A.
1750 H Street, NW, Suite 550
Washington, D.C. 20006
Attn: Mark F. Monahan
Telecopy Number:    (202) 429-2589
Telephone:    (202) 303-3017
With a copy to:
Wells Fargo Bank, N.A.
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Rhonda Friedly
Telecopy Number:    (949) 851-9728
Telephone:    (949) 251-4383
With a copy to:
Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch
Telecopy Number: (866) 968-5589
Telephone:     (612) 667-1098


If to Wells Fargo, as an Issuing Bank:
Wells Fargo Bank, N.A.
1750 H Street, NW, Suite 550
Washington, D.C. 20006
Attn: Mark F. Monahan
Telecopy Number:    (202) 429-2589
Telephone:    (202) 303-3017
With a copy to:
Wells Fargo Bank, N.A.
Hospitality Finance Group
2030 Main Street, Suite 800





--------------------------------------------------------------------------------




Irvine, CA 92614
Attn: Rhonda Friedly
Telecopy Number:    (949) 851-9728
Telephone:    (949) 251-4383
With a copy to:
Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch
Telecopy Number: (866) 968-5589
Telephone:     (612) 667-1098
If to JPMorgan, as an Issuing Bank:
JPMorgan Chase Bank, N.A.
 
10420 Highland Manor Dr. 4th Floor
 
Tampa, FL 33610
 
 
Attention: Standby LC Unit
 
 
Telephone: 800-634-1969
 
 
Telecopy Number: 856-294-5267
 
 
Electronic Mail:  gts.ib.standby@jpmchase.com;
 
 
 
 
With a copy to:
 
 
 
 
 
JPMorgan Chase Bank, N.A.
Commercial Bank Administration
 
Grd Floor, 1st, 2nd, 3rd, 4th, 5th, 6th floors, Pl, Floor 03
Bengaluru, 560 103, India
Attention:  Sneha Machani
 
Telephone No.: (+91-80) 67905014 ext.35014
 
E-mail:  sneha.machani@jpmorgan.com
 



If to any other Lender:
To such Lender’s address or telecopy number as set forth on the Administrative
Questionnaire provided to the Administrative Agent.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender and an Issuing Bank




--------------------------------------------------------------------------------




shall and an Issuing Bank only be required to give notice of any such other
address to the Administrative Agent and the Borrower. All such notices and other
communications shall be effective (i) if mailed, upon the first to occur of
receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent, the Issuing Banks and Lenders at the
addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered, when delivered; or (iv) if delivered in accordance with Section 9.5
to the extent applicable; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, any Issuing
Bank or any Lender under Article II shall be effective only when actually
received. None of the Administrative Agent, any Issuing Bank or any Lender shall
incur any liability to any Loan Party (nor shall the Administrative Agent incur
any liability to the Issuing Banks or the Lenders) for acting upon any
telephonic or electronic notice referred to in this Agreement which the
Administrative Agent, such Issuing Bank or such Lender, as the case may be,
believes in good faith to have been given by a Person authorized to deliver such
notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to another Person.
Section 13.2.     Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expense and reasonable travel expenses related to closing), and
the consummation of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent and
all costs and expenses of the Administrative Agent in connection with the use of
SyndTrak or other similar information transmission systems in connection with
the Loan Documents and of the Administrative Agent in connection with the review
of Properties for inclusion in calculations of the provisions of Sections
10.1(b)(ii), (f) and (g) and the Administrative Agent’s other activities under
Article IV and the reasonable fees and disbursements of outside counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent, the Issuing Banks and the Lenders for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents and the Fee Letter, including the reasonable
fees and disbursements of their respective outside counsel and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Banks and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the




--------------------------------------------------------------------------------




Administrative Agent, any Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, such Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1(e) or 11.1(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor in possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.
Section 13.3.     [Reserved].
Section 13.4.     Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Issuing Bank and each Lender and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender or a
Participant subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Issuing
Bank, such Lender, such Participant or any affiliate of the Administrative
Agent, such Issuing Bank or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 13.5.     Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS




--------------------------------------------------------------------------------




WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANKS, THE PARENT GUARANTOR AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE.
(b)    THE PARENT GUARANTOR, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE PARENT GUARANTOR, THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY ISSUING BANK OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY ISSUING




--------------------------------------------------------------------------------




BANK OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 13.6.     Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d), (iii) by way of
pledge or assignment of a security interest subject to the restrictions of the
immediately following subsection (e), or (iv) upon demand by Borrower pursuant
to, and in accordance with, Section 5.6, (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or the Loans at the time owing to it, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to




--------------------------------------------------------------------------------




each such assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not already a Lender with a Commitment, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender;
(C)    the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for assignments.
(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment (or
$7,500 for any assignment with respect to a Defaulting Lender pursuant to
Section 3.9(e)) (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.




--------------------------------------------------------------------------------




(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in Section
13.12 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).




--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to (w)
increase such Lender’s Commitment, (x) extend the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduce the
rate at which interest is payable thereon or (z) release any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 4.2(b), in each
case, as applicable to that portion of such Lender’s rights and/or obligations
that are subject to the participation. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.10, 5.1, 5.4 (subject to the
requirements and limitations therein, including the requirements under Section
3.10(g) (it being understood that the documentation required under Section
3.10(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6 as if it were an assignee under
subsection (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 5.1 or 3.10, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Regulatory
Change that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 5.6 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose




--------------------------------------------------------------------------------




as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and Anti-Money Laundering Laws, including
without limitation, the Patriot Act, prior to any Lender that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law
Section 13.7.     Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or in any
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party or other Subsidiary of the
Parent Guarantor of any terms of this Agreement or such other Loan Document may
be waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto. Notwithstanding the previous sentence,
the




--------------------------------------------------------------------------------




Administrative Agent, shall be authorized on behalf of all the Lenders, without
the necessity of any notice to, or further consent from, any Lender, to waive
the imposition of the late fees provided in Section 2.11, up to a maximum of
three (3) times per calendar year.
(b)    Additional Consent. In addition to the foregoing requirements, no
amendment, waiver or consent shall:
(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;
(iii)    reduce the amount of any Fees payable to any Lender without the written
consent of such Lender;
(iv)    except for waivers permitted under the last sentence of Section 13.7(a),
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Loans or for the payment of Fees or any other Obligations
(including without limitation any extension of the Maturity Date except in
accordance with Section 2.16) without the written consent of each Lender;
(v)    change (x) the definitions of Commitment Percentage or Pro Rata Share or
(y) the L/C Commitment Amount, in each case without the written consent of each
Lender;
(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;
(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;
(viii)    release any Guarantor from its obligations under the Guaranty except
as contemplated by Section 4.2(b) or Section 10.4 without the written consent of
each Lender;
(ix)    waive a Default or Event of Default under Section 11.1(a) without the
written consent of each Lender adversely affected thereby;
(x)    amend, or waive the Borrower’s compliance with, Section 2.17 without the
written consent of each Lender; or




--------------------------------------------------------------------------------




(xi)    amend Section 3.2 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender.
(c)    Consent of Specified Derivatives Provider and Defaulting Lender. Any
amendment, waiver or consent with respect to any Loan Document that (i)
diminishes the rights of a Specified Derivatives Provider in a manner or to an
extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender.
(d)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any Amendment, waiver or consent relating to Section 2.4 or the
obligations of any Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of such Issuing Bank. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.
(e)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement. Notwithstanding the
foregoing, the Administrative Agent and the Borrower may, without the consent of
any Lender, (x) enter into amendments or modifications to this Agreement




--------------------------------------------------------------------------------




or any of the other Loan Documents or (y) enter into additional Loan Documents,
in each case, as the Administrative Agent reasonably deems appropriate in order
to implement any Replacement Rate or otherwise effectuate the terms of Section
5.2(ii) in accordance with the terms of Section 5.2(ii). The Administrative
Agent shall remit to the Lenders and the Issuing Banks an executed copy of any
such amendment under this Section 13.6(d) promptly after the effectiveness
thereof.
Section 13.8.     Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.
Section 13.9.     Confidentiality.
The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder; (f)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it; (h)
to bank trade publications, such information to consist of deal terms and other
information customarily




--------------------------------------------------------------------------------




found in such publications; (i) to any other party hereto; (j) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loan Documents; and
(k) with the consent of the Borrower. Notwithstanding the foregoing, the
Administrative Agent, each Issuing Bank and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, such Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, such Issuing
Bank or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 13.10.     Indemnification.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party (which counsel may be employees of any
Indemnified Party)), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person (including the Borrower, any other Loan Party or
any other Subsidiary) other than such Indemnified Party and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, any other Loan Party or any other Subsidiary,
or any Environmental Claim related in any way to the Borrower, any other Loan
Party or any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any




--------------------------------------------------------------------------------




Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent, any Issuing Bank or any Lender is a party thereto)
and the prosecution and defense thereof, arising out of or in any way connected
with the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees; provided, however, that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnified Party.
(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
(d)    Notwithstanding the foregoing, no Indemnified Party shall be liable for
any damages arising from the use by others of any information or other material
obtained through SyndTrak or other similar information transmission systems in
connection with this Agreement or any other Loan Documents.
References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 13.11.     Termination; Survival.
At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired or been cancelled (other than Extended
Letters of Credit in respect of which the Borrower has satisfied the
requirements to provide Cash Collateral as required in Section 2.4(b)), (c) none
of the Lenders is obligated any longer under this Agreement to make any Loans
and the Issuing Banks are no longer obligated under this Agreement to issue
Letters of Credit and (d) all Obligations (other than obligations which survive
as provided in the following sentence) have been paid and satisfied in full,
this Agreement shall terminate. The indemnities to which the Administrative
Agent, the Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10, 5.1, 5.4, 12.8, 13.2 and 13.10 and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 13.5,
shall continue in full force and effect and shall protect the Administrative
Agent, the Issuing Banks and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.






--------------------------------------------------------------------------------




Section 13.12.     Severability of Provisions.
If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from the Loan Documents,
and the validity, legality and enforceability of the remaining provisions shall
remain in full force as though the invalid, illegal, or unenforceable provision
had never been part of the Loan Documents.
Section 13.13.     GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.14.     Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of , each of the parties hereto.
Section 13.15.     Obligations with Respect to Loan Parties.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.
Section 13.16.     No Advisory or Fiduciary Relationship.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent Guarantor and the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i)(A) the arranging and other services regarding this Agreement provided by
Administrative Agent, the Issuing Banks, the Lenders and Arrangers are
arm’s-length commercial transactions between the Parent Guarantor, the Borrower
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Issuing Banks, the Lenders and the Arrangers, on the
other hand, (B) each of the Parent Guarantor, the Borrower, and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Parent Guarantor, the Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii)(A) the Administrative Agent, each Issuing Bank,
each Lender and each Arranger is and has been acting




--------------------------------------------------------------------------------




solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Parent Guarantor, the Borrower, any other Loan Party, or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, any Lender, the Issuing Bank, nor any Arranger has any
obligation to the Parent Guarantor, the Borrower, any other Loan Party, or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Issuing Bank, each Lender
and each Arranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Parent Guarantor, the Borrower, the other Loan Parties, and their respective
Affiliates, and neither the Administrative Agent, any Lender, any Issuing Bank,
nor any Arranger has any obligation to disclose any of such interests to the
Parent Guarantor, the Borrower, any other Loan Party, or any of their respective
Affiliates. To the fullest extent permitted by Applicable Law, each of the
Parent Guarantor, the Borrower, and the other Loan Parties hereby agree that it
shall not assert any claim that it may have against the Administrative Agent,
each Issuing Bank, each Lender and each Arranger based on or otherwise with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 13.17.     Limitation of Liability.
None of the Administrative Agent, or any Issuing Bank, or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, consequential or punitive
damages suffered or incurred by the Borrower in connection with, arising out of,
or in any way related to, this Agreement, any of the other Loan Documents or the
Fee Letter, or any of the transactions contemplated by this Agreement or any of
the other Loan Documents.
Section 13.18.     Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.
Section 13.19.     Construction.
The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.






--------------------------------------------------------------------------------




Section 13.20.     Headings.
The Paragraph and Section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 13.21.     Joinder by Parent Guarantor.
By its execution of this Agreement, the Parent Guarantor agrees to comply with
the covenants applicable to it as set forth in this Agreement.
Section 13.22.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signatures on Following Pages]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.
BORROWER:
CHESAPEAKE LODGING, L.P.,
a Delaware limited partnership
By:    Chesapeake Lodging Trust,
    its general partner
By:
/s/ Graham J. Wootten                Graham J. Wootten

Secretary






[Signatures Continued on Next Page]


Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing
Bank and as a Lender
By:
/s/ Mark F. Monahan    
Mark F. Monahan
Senior Vice President



Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Syndication Agent, as an Issuing Bank and as a
Lender
By: /s/ Jaime Gitler    
Name: Jaime Gitler            Title: Vice President    







Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------






DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender
By: /s/ James Rolison    
Name: James Rolison            Title: Managing Director    



By: /s/ Joanna Soliman    
Name: Joanna Soliman    
Title: Vice President    


































    




Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Katie Chowdhry    
Name: Katie Chowdhry            Title: Vice President    







Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------






REGIONS BANK, as a Lender
By: /s/ Rob MacGregor    
Name: Rob MacGregor            Title: Managing Director    



Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as a Lender
By: /s/ James Komperda    
Name: James Komperda            Title: Vice President    







Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Lender
By: /s/ Dan LePage    
Name: Dan LePage            Title: Authorized Signatory    





Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------






TD BANK, N.A., as a Lender
By: /s/ John Howell    
Name: John Howell            Title: Vice President    



Signature Page to Fifth Amended and Restated Credit Agreement
Chesapeake Lodging, L.P.



--------------------------------------------------------------------------------






    
JOINDER BY PARENT GUARANTOR
The undersigned, as the Parent Guarantor under the foregoing Agreement, hereby
joins in and executes this Agreement for the purposes set forth in Section
13.21.
CHESAPEAKE LODGING TRUST,
a Maryland real estate investment trust
By: /s/ Graham J. Wootten
    Graham J. Wootten

Secretary







